in ® WwW N

10

11

12
13

14
15
16
17
18
19
20
21
22
23
24
25

S
to

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 1 of 100

F) Ea
Re

Cries a Fee TR =D iif ARIE Solbae mi Page 1
CERT rut Graiuessaue f 3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
apc ee eee x

THOMAS OZZBORN,
Plaintiff,
Index No:
- against - 9:17-CV-1039

(MAD /ATB)
THE STATE OF NEW YORK; THE NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION; and MATTHEW CORNELL, Corrections
Officer, Individually and in his Official Capacity,

Defendants.

28 Liberty Street
New York, New York
August 8, 2019
12:56 p.m.

EXAMINATION BEFORE TRIAL OF DONNESIA BROWN, a

Plaintiff, pursuant to Notice, taken at the above

place, date and time, before MARIA ACOCELLA, a

Notary Public within and for the State of New York.

Veritext Legal Solutions

-267-6868 www.veritext.com 516-608-2400
& WW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

212-267-6868

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 2 of 100

Page 2

A P PEARANCE 8S:

RUBENSTEIN & RYNECKI
Attorneys for Plaintiff
16 Court Street - Suite 1717
Brooklyn, New York 11241

BY: CHAD RUSSELL, ESQ.

STATE OF NEW YORK

OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES
Attorneys for Defendants
300 South State Street - Suite 300
Syracuse, New York 13202

BY: AIMEE COWAN, ESQ.,

Assistant Attorney General

Veritext Legal Solutions
Wwww.veritext.com 516-608-2400
= WW N

ao WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 3 of 100

Page 3

STIPULATION 8:

IT IS HEREBY STIPULATED AND AGREED by and

between the attorneys for the respective parties

hereto, that this examination may be sworn to

before any Notary Public.

IT IS FURTHER STIPULATED AND AGREED that the

filing and certification of the said examination

shall be waived.

IT IS FURTHER STIPULATED AND AGREED that all

objections to questions, except as to the form of

the question, shall be reserved for the time of

trial.

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
10
14
12
13
14
15
16
17
18
19
20
oi
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 4 of 100

Page 4

Donnesia Brown
DONNES TIA BROWN, the Plaintiff
herein, having been first duly sworn by a
Notary Public within and for the State of
New York, was examined and testified as
follows:
EXAMINATION BY

MS. COWAN:

Q. Good afternoon, Mr. Brown.
A. Yes, ma'am. Good afternoon.
QO. My name is Aimee Cowan. I am an

Assistant Attorney General.
I am going to ask you a few
questions about a lawsuit that you filed

against Officer Matthew Cornell, okay?

Px Yes, ma'am.

Q. A few ground rules before we get
started. First, can you make sure that all
your responses are verbal. No shaking your

head or saying uh-huh, all right, so we can
get everything down on the transcript, okay?
A. Yes, ma'am.
Q. Second, if you can just wait
until I finish asking my question before you

start answering, so we are not talking over

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
11
12
13
14
145
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 5 of 100

Page 5

Donnesia Brown
each other, so the court reporter can get
everything down, okay?

A. Yes, ma'am.

Q. And then third, if there is a
question I ask that doesn't make sense to
you, you don't understand, just let me know.
I can rephrase it, okay?

A. Yes, ma'am.

And just make sure you keep your
voice up. It is a little hard to hear
sometimes. She needs to record everything
you say.

A. I am soft spoken. I will speak
up, though.

Q. If you can't hear me, let me know
too, all right?

A. Yes, ma'am.

QO. Are you on any medications today

that would affect your ability to testify

truthfully?

A. No, ma'am.

Q. Did you take any illegal drugs
today?

A. No, ma'am.

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 6 of 100

name?

gone by?

Pr OO FP O P

Page 6

Donnesia Brown
Did you drink any alcohol today?
No, ma'am.

All right. What is your full

Donnesia Mark Brown.

Any other names that you have

No.
What is your date of birth?
Oh, January --

No, eight as in August.

212-267-6868

Where do you currently reside?

I am homeless.

Where did you sleep last night, I
better question, maybe?

At a friend's house.

Do you have a permanent residence

No.
Where do you receive mail?

My mother's house.

Veritext Legal Solutions
Www. veritext.com 516-608-2400
uo &»® WwW N

10
obal
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 7 of 100

bt
bo
to

l

Page 7
Donnesia Brown

Q. Where does she live?

A. At 1669 Randall Avenue, Bronx,
New York.

QO. How long have you been homeless
for?

A. Not long. I been in a shelter.
I go to shelters.

QO. How long have you been going to
shelters for?

A. For a while. I am trying to find
an apartment. It is kind of hard. Hard
difficulty. The system is crazy. I am
learning, though.

QO. When did you last have a
permanent address?

A. Years ago.

Q. What was the last permanent
address that you had?

A. I was living in the Bronx, in the
Bronx. This was like before I got arrested,

like years, like over ten years ago.
Q. Okay. Gotcha. All right.
Let's talk about any felony

convictions that you have. I think that

Veritext Legal Solutions
67-6868 Www.veritext.com 516-608-2400
Ww NY FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 8 of 100

Page 8

Donnesia Brown
there is a few that I have here on my list; I
just want to go through then.
Can you list for me your felony
convictions and the date of those

convictions?

A. No.

Q. No?

A. No, no. I know I got arrested
though. I know I got arrested. I can't
list. I don't remember that off the top of
my head.

QO. What about a robbery conviction

in 2011? Do you recall that?

A. I was arrested for that, yes. I
did time for it.

Q. So you were convicted of that

crime, correct?

A. Yes.

Q. How much time did you do?

A. Well, I got sentenced to five
years. I did over that, though.

Q. Why did you do over that?

A. Because an incident happened in

Auburn Correctional Facility.

Veritext Legal Solutions

212-267-6868 Www.veritext.com 516-608-2400
Ww NY F

10
11
i2
13
14
15
16
17
18
19
20
2h
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 9 of 100

Page 9
Donnesia Brown

Q. Is that the incident that we are
going to be talking about later today --

A. Yes.

Q. -- that is the subject of this
lawsuit?

A. Yes.

Q. Were you convicted of criminal

possession of a controlled substance in 2007?

A. I don't know. I probably was,
yeah. Yeah, yeah, yeah.

Q. What about attempted robbery in
2007?

A. Both at the same time, probably.

Q. I have 2007 for both of those.

Fx Oh, yeah. That was a drug case.

QO. Okay. Do you remember the

sentence for those crimes?

A. What you mean like a judge
sentencing me, and all of that, at the
courtroom, what went on?

Q. Did you serve prison time for
that?

A. Yes, yes.

How much prison time did you do?

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 10 of 100

Page 10
Donnesia Brown
A. I did five years. That was '0O6.
I went upstate '0O7. I did about five years,

and I got out and 30 days later, I did
another five years.

QO. Before that, what were your
felony convictions?

A. Gun, drugs. Gun.

Q. What were the dates of those
convictions?

A. I don't remember the dates. I
don't want to give, and then it isn't the
exact date.

Q. You have several felony
convictions, fair?

A. Yes, right.

Q. What about misdemeanor? Any
misdemeanor convictions?

A. I can't tell you dates. I can
tell you year I did have misdemeanor

convictions, but I don't know.

Q. What convictions?

A. For train -- getting on the
train. Misdemeanor, it was like getting on
the train. Fare evasion.

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 11 of 100

Page 11
1 Donnesia Brown
2 Q. Any misdemeanor of anything to do
3 with honesty or truth telling, perjury,

4 fraud, bouncing checks, anything like that?
5 A. No. I ain't -- no. And I only
6 had one check from Osborn, that was $200, and

7 I had to pay it.

8 And it was a good check. They
9 just said it was dated early. But the lady
10 in the check cashing place cashed it. It was

11 dated earlier, but then they said it bounced.

12 I didn't understand that, but that is it.

13 QO. Who was this check from?

14 A Osborn.

15 Q. Osborn who?

16 A It is like an organization where

17 you work you get a job. They help you get
18 your OSHA for construction and all of that.
19 O.. Okay. So it is a company?
20 A. Yes, like Fed CAP, Fortune

21 Society.

22 Q. Are you married?

23 A. No, ma'am.

24 Q. Have you ever been married?
25 A. Yes, I was married one time.

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Pr

an uw & W ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 12 of 100

Page 12

Donnesia Brown
When were you married?

This is like in '93, '94.

Oo Pp vO

When did that marriage end?
A. She died. She had went into a
diabetic coma.
Q. Oh, I am sorry to hear that.
When was that?
A. That was probably around '97,
'98. Somewhere around there.
Do you have any kids?
Yes. I have a son.
How old is he?
Twenty-four.
Does he live with you?
No.
Are you in contact with him?
When I can be, yeah.

What does he do for a living?

Pr Oo PrP OD PO PP OD FP *O

I don't know. I ain't seen him
yet. I am sure he works. He just had a
two-month old daughter, his mother told me.
Q. When was the last time --
A. I never spoke to him personally.

Lately, I haven't seen him.

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
WwW NY F

un

10
11
12
i3
14
15
16
17
18
19
20
21
22
23
24

25

NM
NM
NM

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 13 of 100

Page 13
Donnesia Brown
Q. When was the last time you spoke
to him?
A. Oh, last year. Last year.
QO. What is the highest level of

education that you have achieved?

A. Eleventh.

Q. Eleventh grade?

A. Yes.

Q. Where did you go to high school?

A. I went to Stevenson High School,
and I went to high school in Manhattan. I
don't think it is there no more. But

Stevenson High School, I went to.
QO. Where is Stevenson High School
located?
A. In the Bronx. Bronx, New York.
Q. Did you ever get your GED or high

school diploma?

Bex No, not yet.
Q. Sorry, what was that?
A. I said no, not yet. I haven't

achieved my GED.
Q. Do you have any certifications or

licenses, any trade school diplomas or

Veritext Legal Solutions
67-6868 www.veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
15
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 14 of 100

Page 14
Donnesia Brown
anything like that?
MR. RUSSELL: Don't get anything
out. Just tell her.
THE WITNESS: Okay. I am sorry.
A. I got Like OSHA for construction.
Custodial maintenance. I do welding, and I

can drive, but I didn't get my CDL yet.

Q. So the welding, the OSHA
construction, maintenance, where did you
receive those licenses and certifications?

A. Through agencies. Osborn, Fed

CAP, Fortune Society.

Q. Are you currently employed?

A. No.

Q. When was the last time you were
employed?

A. Last year. I was working at
Queens Drywall Construction. I was working

with them, Queens Drywall Construction and
custodial maintenance for Osborn on the

Atlantic Terminal.

Q. Why are you no longer working?
A. Because I am not. I am trying to
do the process, to do it again right now. It

Veritext Legal Solutions

212-267-6868 Www.veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 15 of 100

Page 15
Donnesia Brown
is coming together. I didn't get it, but I
am working on it. I ain't gonna stop. I
can't give up.
Qo. Did you quit that job, or were
you fired, or what happened?
A. I was moving, trying to find a
place to stay.
Qs How long did you work for that
company?
A. About nine months.
Q. Other than this lawsuit that we

are here to talk about, have you filed any
other lawsuits?
A. Yes.
Tell me about that?
A. The officer arrested me and said
I had a warrant from 1985. He fingerprinted
me, took my picture, took me to the court.
And he gave the paper to the
court lady, the court officer. She took it
to the back and came back and said I did time
for it, and that I was released for it; so he
was unlawfully arresting me.

So he had to let me go. And I

Veritext Legal Solutions

212-267-6868 Wwww.veritext.com 516-608-2400
uo & WwW N

10
1.
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 16 of 100

Page 16

Donnesia Brown

went down to Scott Ryencki and told hin.

Q. When was that?

A. This was last year, I think last
year.

Qo. So this was recent?

A. Yes.

Q. Was a lawsuit filed?

A. I am pretty sure it was. He said
he was putting it in.

QO. Do you know the status of that
lawsuit?

A. I don't even ask them questions.
Somebody just told me, say minute ago, I
should ask them questions. I just tell then,
and they do it.

Q. Okay. There is no resolution to
that case yet? It wasn't settled or gone to
a jury trial?

Au No, not that I know.

Q. Any other lawsuits other than
that one that we just talked about?

A. No, no.

QO. What about the State of New York?

Have you ever filed a claim against the State

Veritext Legal Solutions

212-267-6868 WWw.veritext.com 516-608-2400
10
13.
12
13
14
15
16
17
18
19
20
21
22
23
24

2s

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 17 of 100

Page 17
Donnesia Brown

of New York?

Bes Yeah, for being locked up in the
jail, yeah.

Q. What did that lawsuit have to do
with?

A. What do you mean, when I was

locked up? You stated that is the state,
right? When you locked, you filed a lawsuit
that is against the state, yes. Against the
state, I was locked up in Auburn.

Q. So my question is: Have you
filed any claims or lawsuits against the
State of New York at any time other than the
lawsuit that we are here to talk about?

A. Oh, no, no, no, no, no.

QO. Have you ever been sued, anyone
file a lawsuit against you before?

A. No.

Q. Now, you were incarcerated for a
period of time at Auburn Correctional
Facility, right?

A. Yes, ma'am.

Q. How long were you incarcerated at

Auburn, specifically?

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
» WwW NN FF

+ Hw Ww

10
11
12
13
14
15
16
17
18
1.9
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 18 of 100

Page 18
Donnesia Brown

A. Around two years.

QO. Was that two years consecutive,
or was that broken up in time?

A. No consecutive.

Q. What period of time did that
cover?

A. That was like January of 2015 --
no. Yeah, January 2014 to January of 2016.

Q. Okay. Had you spent time in
Auburn at any other point during your
incarceration?

A. Have I spent time at Auburn
before?

Q. At any other point, right.

A. No. That was my first time in
Auburn.

Q. What was the crime that you were

incarcerated at Auburn for? Do you remember
what you had been convicted of at that point?
Dex I think it was a robbery. That

was 2011, right?

QO. Yes.
A. Yeah, it was robbery, I think.
Q. You said your sentence was for

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
Ww NHN FF

uw

10
Lid
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 19 of 100

Page 19
Donnesia Brown
how long, five years?
A. Yeah.
Q. And then would you be released to
parole after that?
A. Yes.
QO. While you were in Auburn, were
you affiliated with any gangs?
A. No.
Q. At any other facility, were you
affiliated with any other gangs?
A. No, I am not. I don't deal with
gangs.
Q. So on the outside, outside of

prison, were you ever affiliated with gangs?
A. I don't deal with gangs, period.

Outside, nowhere.

Q. Do you have any tattoos?

A. I got one on my shoulder.

Q. What is that?

A. MOB.

QO. MOB? What does that stand for?

A. You really want to know? Are you
serious?

Q. Sure.

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
& WW N

10
11
12
Ls
14
15
16
17
18
19
20
21
22
23
24

25

to
to
tw

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 20 of 100

Page 20
Donnesia Brown
A. M, money over --—
Q. Is it a bad name for a lady?
A. It don't got nothing to do with
no ladies.
Why you even saying that.
Q. I just want to know what it is,
bitches?
A. Yeah, stop saying that.
Q. I am just asking.
A. All right. And you answered it.
Q. All right. Okay.

I will take you to the date of
incident, January 21, 2016.

Prior to that date, did you ever
have any interactions or conversations with
Officer Cornell?

A. Yeah. One time I was going to
the yard, and he patted me down. That is
about it.

QO. So before January 2016, he had
patted you down before going to the yard?

A. Yeah. One day they patted me
down. They randomly pat people down,

prisoners going to the yard.

Veritext Legal Solutions
67-6868 www.veritext.com 516-608-2400
71 oO uo a Ww Nh h

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 21 of 100

Page 21
Donnesia Brown
Os You were going to the yard for
recreation?
A. Yes.
Q. Did he find any contraband or

anything you weren't supposed to have?

A. No.

Q. Did he say anything to you during
that incident?

A. No. He just said he have to pat
me down.

Q. How much time before this January
incident did that happen, days, weeks,

months?

A. Months.

Q. Months?

A. Yeah, because I was there for two
years. So it was months that pass by.

Q. So were you familiar with Officer

Cornell before this incident January 2016?

A. Well, you know, this is how
people hear things. You know, people hear
things in the facility about different
officers. That is about it.

But I never dealt -- I never had

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 22 of 100

no oO & WW ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 22

Donnesia Brown

no issues with him until that day.

Q. Never filed a grievance against
him before?

A. I never had no issue with him
until that day.

Q. Where were you housed at the
time? Were you in general population or

special housing?

A. I was in general population.

Q. Do you know what block or
gallery?

A. Left B block to D Block.

QO. Were you under keep lock at that
time?

A. Yes.

Q. Why?

A. Because out of all the times I
been locked up, I had a fight. I think the

staff set it up.
QO. You said the staff set it up?
A. They do stuff like that, but it
is all right.

Q. Mr. Brown, can you keep your

voice up a little.

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
& WW N

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 23 of 100

Page 23
Donnesia Brown

A. Yeah, I know, I am sorry. Yes,
that is what I said.

Q. Okay. You said there was a
fight.

When did the fight happen?

A. The fight happened like in the

wintertime, like around February. I mean

like November, December.

Q. What year?
A. 2016.
Q. So this incident happened

January 2016.
Did this fight happen before the

incident?

A. Yes.

Q. So maybe November, December of
2015?

A. Yeah. Yes. Yeah.

All right. We will get to that.

I am just going to move onto
something else right now.

Up until this point, up until
January 2016, had you received any

misbehavior tickets, other than the one we

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
on & WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 24 of 100

Page 24
Donnesia Brown
just talked about for fighting?
MR. RUSSELL: Any prison, or just
Auburn?
MS. COWAN: Sorry, at Auburn.
A. Yeah, I caught tickets in Auburn.
Not for fighting though, no. I
caught tickets.
Q. Do you remember what the tickets
were for?
A. School. Stuff like that. Little

miscellaneous tickets.
Q. Ever receive a ticket for
possession of a weapon --

A. No.

10

-- prior to this incident?
Never.

At Auburn or any other facility?

r O PDP

‘ Never.

What about Elmira? Did you ever
receive a weapons charge?

A. Yeah. I received a weapons
charge.
But no weapon, though.

Q. Did you receive a ticket for

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
u F&F WwW NN FHF

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 25 of 100

Page 25
Donnesia Brown
possessing a weapon?
A. Yes. But I never had no weapon.
Q. Was that in Elmira, back in 2013?
A. Yup, that is a fact. I was there

for eight months.
I just got approved to be closer

to a medium, and miraculously, they found a

weapon. Why would I want that? Iam to --
going to a medium. I am going to Fishkill.
I don't need that. And I went to the box.

But then, you know, set me up
with nothing. They just gave me box time.
Q. So did you receive a disciplinary
hearing as a result of that ticket?
A. Yup.
Q. Did you plead guilty, or they
found you guilty?
A. I they found me guilty.
I didn't plead guilty to that.
Q. Are you saying that someone
planted a weapon on you?
A. They found it in the track of the
door.

Yes, somebody planted that. They

Veritext Legal Solutions

212-267-6868 www. veritext.com $16-608-2400
10
a1
12
13
14
15
16
17
18
19
20
21
22
23
24

25

MN
bt
Ko

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 26 of 100

Page 26

Donnesia Brown

do that. I am not saying, you know, because
you don't know, per se; but I am there.
Yeah, they do that. Yeah, I was only there
for eight months.

Q. Do you have any idea of who
planted the weapon?

A. I owas in school. I was ina
program.

So when I came back, they
searched.

And I just came from my
counselor, and they searched, and they found
in my box.

And that messed up my transfer to
the medium. I couldn't go.

Q. What was your discipline as a
result?

A. Box time. They gave me box time,
90 days, or something like that, three
months.

Q. Now it says in your complaint
that you believe you were singled out and
ordered out of your cell by Officer Cornell.

Is that an accurate statement?

Veritext Legal Solutions
67-6868 www. veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 27 of 100

Page 27
1 Donnesia Brown
2 A. He came to my cell. My cell
3 popped opened, and he just walked in and put
4 my hands up, rushed me.
5 QO. And we are talking about

6 January 21, 2016, correct?
7 A. Uh-huh, yes.
8 Q. What were you doing in your cell

9 at that time?

10 A. Listening to my radio on the

11 wall. They have a wall where they can listen
12 to the radio, the news or music.

13 And I am listening to it. And he
14 walked in my cell with another officer and

15 just got aggressive.

16 Q. Had you just come from recreation
17 or chow, or had you just come from anywhere?
18 A. I was keep lock, remember?

19 Q. Okay.

20 A. I couldn't go nowhere.

21 Q. Why do you believe you were

22 singled out by Officer Cornell?
23 A. Because after the fact, listening
24 to what people are saying, they saying --

25 they was already telling me he set other

Veritext Legal Solutions
67-6868 www. veritext.com 516-608-2400

i)
KN
bk
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 28 of 100

Page 28

Donnesia Brown
people up.
Q. Do you have any opinion as to why

he would have set you up, specifically?

A. No.

QO. That is a no?

A. No. No, I don't know why.
Q. You said you didn't have any

issues with him prior to this incident?
No.

Is that right?

Yes.

It has to be verbal.

Yes, yes.

0 Pp oO PP O PF

Did you have issues with any
other officer at Auburn around this time?

A. Not that I know of. Besides the
package room, they used to always take my
stuff out the package. Every time, I missing
something.

Other than that, no.

Q. Any officers specifically that
you had issues in the package room?

A. Quite a few, because they always

was taking stuff out my package. My people

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
10
Ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 29 of 100

Page 29

Donnesia Brown
are sending that stuff, and they taking it.
But other than that, it never got
to the point where I always would still get
packages.

Q. What kinds of things were they
taking from you?

A. My food. It could be chips.
Stuff be missing, you know, you can't really
get much, so my moms and sister send me food.

But they take it. They take
certain things, because she write a list,

confirmation list, and mail it with the

package. And they take that and, you know, I
always just was having issues. It is prison.
Q. Your attorney has -- or your

attorney should have a copy of a disciplinary
hearing transcript. I am just going to ask
you a couple of questions throughout about
some things that you said during that
disciplinary hearing.

A. All right.

Q. You can say, that is not what I
said, or that is not what I meant, or

whatever. I am just going to ask you some

Veritext Legal Solutions

212-267-6868 Www. veritext.com 516-608-2400
& WW NY FF

ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Mh
bh
h

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 30 of 100

Page 30
Donnesia Brown
questions about that.
Aw Ask me.
MR. RUSSELL: Is this the
two-page thing?
MS. COWAN: No, it is tier three

disciplinary transcript.

I wasn't going to actually show
it to him. It is not something signed
by him or anything. I just want to
clear some things up.

Q. So during your disciplinary
hearing you mentioned something about having
an issue with officer after you crossed the
line in the yard that you weren't supposed to
cross. Does that sounds familiar?

A. Oh, yeah. I remember that. L
thought I was going to get hanged that day.

Yeah, oh my God.

Q. When did that incident happen?
A. I don't remember the exact date.
You are asking me for dates. I don't

remember the exact dates, but do I remember.
MR. RUSSELL: If you don't

remember, you can say I don't remember.

Veritext Legal Solutions
67-6868 Www.veritext.com 516-608-2400
W N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 31 of 100

Page 31
Donnesia Brown
That is fine.
A. I don't remember the exact date,

but I remember the incident, because that

sergeant -- it was a sergeant, wasn't no
officer. That sergeant, he was like he took
my ID. He just was -- I don't know. It was

too much.
Q. Was it before or after this

incident with Officer Cornell?

A. That was before.
Q. Do you know who the sergeant was?
A. Nah. Never met him. I don't

want to meet him.

Q. Were you written up for this
incident?

A. No. He just took my ID.

Q. Did he say anything to you?

A. Yeah. He said why I crossed the

line this, that and a third.

Then somebody else came and
crossed the line.

So when I looked at him, and I
looked at the guy, he had no choice but to

come out. He took his ID too, you know, said

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 32 of 100

Page 32

Donnesia Brown
what he said.

And then when the yard was about
to close, then he gave us our ID back. He
gave it to the officer to give us our ID
back.

But we couldn't get on the phone.
But he took it.

Q. Were you allowed to stay at
recreation at that time?

A. We were allowed to stay, but we
couldn't use the phone. You need your ID for
the phone.

QO. Was Officer Cornell involved in
that incidental all?

A. No, I didn't see him.

Q. All right. Let's go to
January 21, 2016, the date of this incident.

Other than Officer Cornell, any

other prison staff enter your cell that day?

A. Yes.
Who?
Another officer. I don't know
his name, but a big officer. I don't know

his name.

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 33 of 100

Page 33
1 Donnesia Brown
2 QO. You don't know who he was?
3 A. Nah. Because he was behind him.
4 When they both came in my cell,
5 he was behind him, so I never got to see that
6 little tag. I didn't get to see it.
7 Q. Did you know who Officer Cornell
8 was, when he came into your cell?
9 A. I know he was a CO.
10 Q. But you knew his name at the
11 time?
12 A. I didn't really know him, per se
13 him, no, until after that incident.
14 Now I am getting to know who this
L5 officer is, and things that is going on.
16 Q. Do you remember what Officer
17 Cornell looks like?
18 A. Do I remember what he look like?
19 Q. Yes.
20 A. Yes, of course.
21 Q. What does he look like?
22 A. He is about six-one, blond hair,

23 that is it. White.
24 Q. Was he fat, thin, medium?

25 A. Medium.

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
> WW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 34 of 100

Page 34

Donnesia Brown
Q. Tell me about what he and the
other officer came to your cell that day.

Tell me what happened.

A. I was sitting in my cell. I got
the headphones in my ears. I am listening to
the radio, and the cell door crack open. The
cell door crack open. It only cracks a

little bit, but I don't see nobody. Like a
split second later, two officers come in my
cell.

I am sitting on my bed. I got my
slippers on, my sweatpants, and I am sitting

on the bed.

So he rushes me. He like, yo.
He grabbed my hands. That is the first
thing. As soon as came in the cell, he

grabbed my hands, boom, pulled them up.

The other officer is behind him.

He is like yo, I gotta search you. I gotta
search you. Boom, he is on top of me, takes
the headphones, boom, throws them. He is
grabbing -- you know, like pulling me out the
cell.

Where I get on the gallery, the

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
& WwW NY FF

ao ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 35 of 100

Page 35

Donnesia Brown

other officer is right behind him, and he
pats me down. After he finishes patting me
down, he walks me down the gallery. He walks
me down the gallery to the catwalk, to the
back of the catwalk, and he handcuffed me.

I gotta strip. I striped down.
Then he let go of the handcuffs. Then I take
off the top, and then he handcuffed me back,
and then he was like, you ain't got no
weapon. I am like nay, I ain't got no

weapons.

He goes, you have one now. He
opened this cloth. I am like, yo, what you
doing? Yo, this is nothing personal. If it

was, we would be fighting.
And he handcuffed me and takes me
to the box, and that was it.

Q. The officer that was with
Cornell, was it a supervisor or was it
another officer?

A. It was another CoO. He never said
nothing. He was just standing there, as if I
was to get more aggressive, he was going to

get aggressive too.

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
Ww N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 36 of 100

Page 36
Donnesia Brown
Q. At any point, was your cell
searched?
A. No, not before that. Not during
that time, no, because I left. Once they

took me, I never went back to that cell.

Q. Did Officer Cornell say anything
to you about why he was allegedly planting
this weapon on you?

A. No, ma'am. No.

Q. So you said that you were pat
frisked inside your cell by Officer Cornell?

A. No. I said I was pat frisked
outside the cell. He snatched me and brought
me outside the cell, and they handcuffed me
and walked me down the gallery.

Q. And this other officer was there
for the pat frisk?

A. Yeah.

Q. Any other witnesses to this pat
frisk, any inmates or other officers, other

staff members?

A. Not unless somebody had their
mirror out, looking down the gallery. I
don't know. It was just us three.

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
no ww & WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 37 of 100

Page 37

Donnesia Brown
QO. Did you speak to anybody after
this incident, and ask them if they had seen
what happened?
A. I never went back to that
Facility. I can't go back to that facility,

so I don't know.

Q. You said you can't go back?

A No.

Q. Why not?

A Because this incident happened, I

ain't trying to go to jail, period, anyway.

But this incident happened, you
know, in that facility, so they didn't let me
go -- you know, I went to -- I went to the
box, went to Southport.

When I came out, I went to
Comstock or Clinton, or anywhere, but not
back to Auburn. I go through transit, but
that is just because I am leaving.

Q. While Officer Cornell is in your
cell, does he say anything to you, do you say
anything to him?

As I am not saying nothing. Put

your hands up. I gotta search you. Yo, come

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
TI vn wo & W NY FF

co

10
11
LZ
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 38 of 100

Page 38

Donnesia Brown
here. I got a call. I gotta search you. He
is talking, but I am not saying nothing.
Q. Did he tell you that he had

information that you did have a weapon?

A. That is what he said.

Q. Did you respond to that?
A. No.

0 « You didn't say anything?
A. No.

Qo. Why not?

A. For what?

Q. Well, you could have explained to
him no, I do not have a weapon?

A. It ain't gonna matter with him.
He is the Co. I would have to explain that
to a sergeant or somebody.

When officers come to your cell,
nobody explain nothing. They let them do
what they doing. They leaving and leaving
you, or you leaving, and you going with them.
That is it. Ain't no explaining.

Q. Did the other officer say
anything to you at any point?

A. No, he never said nothing. He

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
on &®& WwW NN

10
a7
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 39 of 100

Page 39
Donnesia Brown
never said nothing.
Q. What about during the pat frisk?

Did Officer Cornell say anything to you then?

A. Yeah.
QO. What he did say?
A. He said, this is not personal.

If it was, we would be fighting.
And he showed me the weapon, the
sharpened toothbrush. I am handcuffed. He

showed it to me, and that was it.

He -- when he opened the door,
the sergeant is standing there. Iam
handcuffed, both my hands. I am dressed.

And take my straight to the box.
Qo. I am talking about the pat frisk,
though.
So you are outside of your cell.
Did Officer Cornell say anything to you

during the pat frisk?

A. No. He just patted me down.

Q. Did you say anything to him?

A. No.

QO. So then, he takes you down to the

catwalk?

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
&® W NHN EF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 40 of 100

Page 40

Donnesia Brown
A. Yes, down the catwalk. We walk
down the catwalk, around the back, to the
back of the cells.
Q. And then there is a specific area

that he took you to for a strip frisk?

A. Yes, ma'am.

Q. What area is that?

Bs It is in the back of the catwalk.
It is like behind the cells. A little room.

He opened it, and he handcuffed me to one of
the pipes and strip searched me.

Q. Was it in a room next to the
catwalk, or was it actually right behind the
cells?

A. Right behind. In the middle.

You got cells on this and cells on this side.
In the middle, you can walk behind people's
cells and cut the water off, cut your lights
off, you know. If people trying to flood the
cell, they can do all that. So that is where
he took me, in there.

QO. With the other officer?

A. With the other officer. Just

them two.

Veritext Legal Solutions

212-267-6868 Www. veritext.com 516-608-2400
- WD NH F

+a oO WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 41 of 100

Page 41
Donnesia Brown
QO. And that is where he said, it is
nothing personal?
A. Yes.
Q. Did you say anything to him while
he is talking to you about these things?
A. No.
Did you ever say anything to him?
Bis Nothing to say. What am I going
to say?
Q. So you didn't say anything to him
during the pat frisk or the strip frisk?
A. No.
Q. You said it was a sharpened
toothbrush that he took out?
A. Yeah, he showed me. He had it in
a cloth.
Q. Where did he take the cloth from?
A. I don't know. I don't know if it
was in there when we went in there. I don't
know where he got it from.
QO. You didn't see?
A. No. All he did was he had it

like a ledge. He had it on the ledge. He

opened it and said, you got a weapon.

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
oOo -l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 42 of 100

Page 42
Donnesia Brown
Q. Did you say anything in response
to that?
A. No. I just was like -- and they
took me to the box.
Q. Okay. Now you got a misbehavior

ticket as a result of that incident, correct?

Acs Yes, ma'am.

Q. You had a disciplinary hearing,
right?

A. Yes, ma'am.

Q. Did you plead guilty to the

charges, or did they find you guilty?

A. He found me guilty.

Q. At some point, do you recall
asking the hearing officer if you can talk to
him off the record?

A. Not that I recall.

Q. Do you call any witnesses for

your hearing?

A. No, ma'am.
Q. Why not?
A. I didn't have no one.

Who am I going to have? Nobody

really seen it. It is in my cell.

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 43 of 100

Page 43
Donnesia Brown
Q. Go ahead.
No, no witnesses. I didn't have
nobody.
Q. You mentioned something during

your disciplinary hearing that you were
having an issue with the Muslims. Do you

remember mentioning that?

Acs I never had a fight in jail. I
never had a fight. I don't carry weapons. I
don't deal with none of that. I don't deal
with no gangs. I don't gamble. I don't do
drugs. I don't do none of that.

In jail, I do my time. If it is

a program that I don't like, and I can't
really get out of it, I might refuse it.
They can give you 30 days in your cell, or
whatever the case may be.

But I wouldn't go, so it don't
blow up until something.

Other than that, no. The Muslim

brother I had a fight with, because I am

Muslim -- I was supposed to get married to
this lady, Syracuse. Somebody introduced me.
The guy, he -- I don't know. I am saying I

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
W N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 44 of 100

Page 44

Donnesia Brown
think it was the officer, because I never had
a fight.

And this guy, he come, and he is
just like mad aggressive.

Officer Cornell always used to be
in B Block. When B Block and D Block go to
the yard, he is in the yard.

And now we get into a conflict.
So I am thinking it came -- I could be wrong,
but I don't know. But I got this weapon
charge, and I got into a fight.

And I was supposed to get
married, and now all that just got gone.

Q. So tell me about this fight. Who
did you into the fight with?
A. Some guy. We just fought. Five

Minutes, not even five minutes.

Q. Do you know his name?

A. He had a Muslim name, Hassan, or
something like that. Hassan, something like
that. I don't know.

I never had a fight, so the
incident was kind of strange to me, all this

happening.

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
ou &® WwW N

OV

La
12
13
14
15
16
17
18
19
20
21
22
23
24

z5

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 45 of 100

Page 45
Donnesia Brown
Q. Before that fight, had you ever
meet this guy before?
A. I seen him, you know, in jail. I
seen him, but I didn't deal with him. I

don't deal with every Muslim in the jail.
Q. Have any verbal interactions with

him or anything before this incident?

A. No.
Q. No?
A. No.
Q. Okay. Did you say that you were

Muslim yourself?

A. Yes.

Q. Do you know why you said during
your hearing that you were having an issue
with the Muslims?

A. I was supposed to get married.

And then I got into that issue with him, you

know. I wouldn't say the Muslims. If I did
say that, I don't recall. I got into an
issue with the Muslim. I don't know if they

used it as Muslim, like the whole community.
Q. When did that fight happen, do

you remember?

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 46 of 100

Page 46
Donnesia Brown

A. Nah. I don't recall the date.
The exact date, I don't recall, nah.

QO. It was before this incident with
Officer Cornell?

A. Yes.

Q. Was it days, weeks, months?

A. Dang, it was like days. Like a
week. Like a week before this incident
happened.

Qo. Did you have any issues with the
Muslim community as a whole?

A. No.

Q. Did you fear for your safety
because of the Muslim community?

A. No.

Q. Ever request protective custody
while you were at Auburn?

A. No.

Q. You mentioned during your hearing

that there was a Muslim that was trying to
cut you?

A. The same person I had the fight
with.

i. Okay. So that was the fight

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 47 of 100

Page 47
Donnesia Brown
situation that you were referring to?

A. Yeah. That is the only fight I
had, ever.

Q. Where did that fight happen?

A. In the yard.

Q. What started the fight?

A. I don't know. He just walked up
and started swinging on me. He tried to cut
me, and we fighting. And that was it.

QO. So he had a weapon?

A. Yeah, but they didn't find it.

er Did you see the weapon?

A. No. I felt the blood, though.

Q. Oh, okay. So you did get cut?

A. Yeah, I was cut.

Q. Was it a deep cut or superficial
cut?

A. Right over here (indicating).

Q. Okay. But you never saw the
actual weapon that he had?

A. No.

Q. Did you get a misbehavior ticket
as a result of that fight?

A. Yes.

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
a

o ~7 vn wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 48 of 100

Page 48
Donnesia Brown
Q. Did you have a disciplinary
hearing after that?
A. Yes.
Q. Did you plead guilty to the

charges, or did they find you guilty?

A. I didn't plead guilty.

But because I was fighting, I
pled guilty because we were fighting. So I
have to plead guilty to that, because we
fighting.

But other than that, no.

Q. You were fighting with him
because you were defending yourself?

A. Of course, yeah. Because I am
defending myself, I can't tell the sergeant,
lieutenant, yo, look, I didn't do nothing.

He attacked me. We both
fighting.

O% Okay. And at any point
afterwards, did you come to find out why that

person tried to fight you?

A. Never.
Q. No?
A. That is why I always said, yo, it

Veritext Legal Solutions

212-267-6868 Wwww.veritext.com 516-608-2400
ou £& WwW N

10
11
L2
13
14
15
16
17
18
19
20
21
22
23
24

25

bo
tht
to

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 49 of 100

Page 49

Donnesia Brown
had come to through that.

Because why he fighting me? I
never had no issue with this person. I don't
owe him nothing. I don't owe nobody nothing.
Ain't nobody looking for me in prison, jail,
street, nowhere. I don't owe nobody nothing.

So why that happened? It ain't
like I did something. I don't even know him.
I am not in his circle. I am not around him.
I don't deal like that.

Q. During your disciplinary hearing
for the weapons charge you mentioned
something about the Muslims sending you food
as a some sort of an apology. Do you

remember saying that?

A. No, I don't recall saying that.
Muslims can't send me food. I
was keep locked. I couldn't get nothing to

eat unless they bring me the trays from chow.
So they gave me food.

QO. You do remember the Muslims
sending you food at some point?

A. Yes.

Q. Was it some sort of apology for

Veritext Legal Solutions
67-6868 www.veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 50 of 100

Page 50
1 Donnesia Brown
2 the fight?
3 A. Probably.
4 But I was leaving. I didn't stay
5 there long. I never really got the answer to
6 none of these questions that you really
7 asking me. I never even found out.
8 Q. What would make you think that it
9 was an apology, that they were sending you
10 food?
11 A. Probably because of the incident.

12 I was supposed to get married. Iwas

13 supposed to get married, and then I got into

14 the fight. You ain't getting married.

15 Because now you are keep locked, so you can't
16 get married.

17 Q. Any other inmates involved in

18 this fight at all?

19 A. (Witness indicating).

20 Q. Is that no?

21 A. No. I am sorry.

22 Q. Have any other issues with any
23 other inmates during your time Auburn?

24 A. No, ma'am.

25 Q. Any issues with any other

Veritext Legal Solutions
67-6868 www.veritext.com 516-608-2400

i]
i)
to

l
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 51 of 100

Page 51
Donnesia Brown

religions or any gangs?

A. No, ma'am. I am not in no gang.
I don't deal with gangs. I don't have no
issues.

I never had a fight. I never had

a fight. I have been prison four times,
Rikers Island; I never had a fight. That is

the only one ticket I had with a fight.

Q. Up until this fight, did you have
any reason to fear for safety while at
Auburn?

A. No. No. Even when I had the
fight, I still didn't fear nothing until

after the officers came into the cell.

Now it became a problem. That is
it. Other than that, no.
Q. So even after the fight, you

still weren't afraid of people coming and
attacking you, even though you just had a
fight with someone you didn't know?

A. No, I am in jail. Anything is
liable to happen.

Q. It didn't concern you that that

person --

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
10
i
12
12
14
15
16
17
18
19
20
21
23
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 52 of 100

Page 52
Donnesia Brown
A. No. I am being alert. That is
18% I am just now being more alert. More
aware of who I am around. Moving by myself.

But I was keep lock, so I really
wasn't going nowhere, unless somebody came
past my cell. Keep lock, so I wasn't moving
around in jail, period. Unless they call me
for the clinic or something and escorted with
an officer, but they didn't call me for that.

From that cell, I went to another
cell in the box. And then from there, which
is Auburn, from there, I went to Southport,
which is central box.

Q. If you are keep lock, you still
go to recreation?
A. You can.

I never went, though.

Q. But you are still allowed to go

to recreation with other inmates?

A. Other inmates that keep lock?
Q. Right.

A. Right.

Q. Okay. So after this fight, you

were, you said, more alert, because of this

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
oo Ff WwW N

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 53 of 100

Page 53
Donnesia Brown
incident, correct?
A. Yes. But I couldn't leave my
cell.
Q. Right.
Well, you could for recreation,
right?

A. Right. Yeah, or shower.
Or showers.
And you showered, what, three
times a week?
A. Yes.
QO. Do you leave for anything else,
any programs, or anything like that?
A. There is no programs.
Once you get keep lock, that is
it. It is over.
Q. As a result of your disciplinary
hearing as a result of this incident with

Officer Cornell, what punishment were you

given?

A. They gave me six months in the
box

Q. How much of that time did you
serve?

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
Ww NH F

10
11
12
13
14
L5
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 54 of 100

Page 54

Donnesia Brown

A. Six months in the box.

Q. Did you appeal that decision?
A. No.

Q. Why not?

A. I don't know.

Q. Where did you serve those six

months? Was it in Auburn, or multiple
facilities?

A. From Auburn to Southport.

QO. And then you spent the rest of
your time in Southport Special Housing?

A. Yes.

Q. Now, while at Auburn
Correctional, you were familiar with the

grievance process, right?

Aes Uh-huh. Yes, I know about
grievance. Yes, I know about grievance.
Q. Okay. Prior to this incident,

had you filed grievances there before at

Auburn?

A. No.

Q No grievances filed?

A. No.

Q Do you remember filing a

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
a wo & WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 55 of 100

Page 55
Donnesia Brown

grievance about a missing -- what is that?

A. I don't recall. Go ahead. What
did you say? Do I remember filing a
grievance for what?

Q. Any grievances at all at Auburn,
prior to this incident?

A. If I did, it was for the package
room.

QO. Okay. Are you familiar with the
grievance process at Auburn?

A. I know the grievance process. It
depends what you are doing it for.

Q. Okay. Well, you know how to file
a grievance, right?

A. Yes.

Q. And do you know what to do if you

receive a response that you are not satisfied
with?

A. What am I supposed to do if I
receive a response that I am not --

Q. The grievance is denied, do you
know what your options are?

A. I am pretty sure you can appeal

Bt.

Veritext Legal Solutions

212-267-6868 Www. veritext.com 516-608-2400
oo Ff WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 56 of 100

Page 56

Donnesia Brown

Q. Have you ever appealed a decision

on a grievance before?

A. No, no.

Q « At Auburn or any facility?

A. No.

Q. Never?

A. No, not that I recall. No.

Q. Are you aware that you can appeal

that decision to the Central Office Review

Committee in Albany?

A. No.

Q. You are not aware of that?

A. I don't know. I don't know.
QO. Okay. So you never appealed a

grievance decision before?

A. Not that I recall, no. That
don't work. I am sorry, but that don't work.
It depends on what it is, Miss. It has to be

real serious for me to be writing, you know,
because I am just there to do my time. I am
not there to get in the way of nobody.

Even out here, I am not in the
way of getting into nobody's way.

The grievance process in prison,

Veritext Legal Solutions

212-267-6868 WWww.veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 57 of 100

Page 57

Donnesia Brown
if I am grieving it for the package room, I
have proof. I have paperwork.
If I am grieving it for a fight,

if I am grieving it for a fight like this,

what I am here for,, that is not going to
work.

I might not ever even -- that
ain't going in. They throwing that in the
garbage.

But that is my opinion. So I

don't deal with it.

Q. What about this incident with
Officer Cornell January 2016? Did you file a
grievance after that incident?

A. No. I never filed a grievance
after that, no.

Q. Did you write any letters after
this incident?

A. I wrote a letter to Inspector
General in Albany.

Q. Okay. So a letter to Office of
Special Investigations?

A. Right. And explained my

situation.

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
-

o 8 OI WH HW B® WwW D

13
14
15
16
17
18
LS
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 58 of 100

Page 58

Donnesia Brown
But other people that was in my
situation was writing too, so they put that
all together and said, hold up. Probably
let's investigate that. And that is what
they did, because they came to see me.

Q. How long were you in you Auburn
Special Housing after this incidents?

A. I think I was in Auburn box for
about a month, month and a half, more or
less, like that.

And then they sent me to
Southport.

Q. During that time, did you write
any letters to anyone?

Bi No, not that I recall.

My counselor came to see me. I

Signed the last quarterly, and that was that.

Q. The last quarterly what?

A Of seeing her, that I seen her.
That is it. That is it.

Q. During that month or so period

where you are in Auburn Special Housing Unit
after this incident, did you write any

grievances at all?

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
& WW N

+a on Ww

10
11
12
13
14
15
16
17
18
L9
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 59 of 100

Page 59
Donnesia Brown

A. No, ma'am.

Are you familiar with an inmate
named Ozzborn Thomas?

A. Ozzborn Thomas?

Q. Yes. Or Thomas Ozzborn?

A. I am not familiar with somebody
by that name, no. Not by that name. If they
got another name, probably might know; but
no, I don't recall nobody.

QO. Did you speak with any other
inmates about this incident with Officer
Cornell?

A. Yeah, because I was trying to
figure out what was going on with me.

Q. Do you know who those inmates
are?

A. No. It is just random inmates.
You go from when you talking.

Q. Do you know their nicknames,
street names?

A. Nah, because they sent me to the
county jail.

Q. When did they send you to the
county jail?

Veritext Legal Solutions
212-267-6868 Www. veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 60 of 100

Page 60

Donnesia Brown

A. After I got out of Auburn -- I
mean, after I got out of Southport, I went to
Comstock. And then Comstock sent me to the
county jail in --

I am sitting in the county jail,
asking these questions. And they telling me,
yo, two other people came in here from that
same officer. Stuff like that, I am finding
out. And I am learning, I guess, what is
going on with this officer, and what he is
about.

Q. But you don't remember any of
their names?

A. No. These are people I just met.
Like I just met this lady I don't know her
name. She is a nice lady.

QO. Did you get any statements or
affidavits or anything from any of these
other inmates that you spoke to about Officer
Cornell?

A. No, ma'am.

Q. Did you keep any notes or any
Journals about this incident?

A. No, ma'am.

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
TI on wu &® WwW NO FH

io ©

12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 61 of 100

Page 61

Donnesia Brown
O. Do you write to any family
members or anything about this incident?
A. No. I never wrote to no family
members.

I called them, though, on the

phone.

Q. Did you speak to them about the
incident?

A. Yes.

Q. Who did you speak to?

A. Spoke to my mother and sister.

Q. Did they send any letters on your

behalf, or anything, like to any prison
officials, or Albany or anyone?

A. No.

Q. You said you filed a complaint
with the Office of Special Investigations,

correct?

Be Yes.

Q. Did you speak with anybody from
OsI?

A. Yes, I spoke to a lady. I don't
know her name. I don't remember the exact
date. But I spoke to her at Five Points. I

Veritext Legal Solutions

212-267-6868 Www. veritext.com 516-608-2400
® WW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 62 of 100

Page 62

Donnesia Brown
was in Five Points, and she came and she is
doing what you are doing right now.

Q. Asking you questions?

Same way you are doing.

She is asking me how he took me
in the back of the gallery. She is asking me
everything again.

Q. Did you give her a statement that
you signed?

A. I am sure I did, yeah. Because
she came to see me for about two or three
days, she was coming, you know, like.

QO. So she saw you multiple
occasions?

A. Yeah, two times. Or two or three
times, around that. Because she came to see
me the first time, and then when she came
back, I think that was it. That was it.

And she came one more time. I
think it was two times, and then that was it,
two or three. But she was asking me
questions.

MS. COWAN: Can you show him --

actually, we will get it marked first,

Veritext Legal Solutions

212-267-6868 WWW. Veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 63 of 100

on f&® WwW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 63

Donnesia Brown

that statement, the supporting

deposition.

(Whereupon, a two-page document
was received and marked as Defendant's
Exhibit A for identification, as of this
date.)

Qo. Mr. Brown, if you can look at
Defendant's Exhibit A right in front of you.
It is a two-page document. Do you recognize
this document?

A. Yes.

Q. Do you see at the bottom of both

pages, it looks like there is a signature

your signature. Is that your signature?
A. Yes.
Q. Do you recall reading this

statement before you signed it?

A. Yes.

Q. Were you satisfied that this
statement was complete and accurate?

A. Yes. Yes, ma'am.

Q. Did you sign any other statements
for OSI other than this one?

A. Not that I recall.

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 64 of 100

10
11
12
13
14
15
16
17
18
iS
20
21
22
23
24

25

Qo.

Page 64

Donnesia Brown

Did you speak with any other

agency other than OSI?

A.

Q.

No.

Did you speak with the media at

any point about this incident?

A.

Q.

> 0© Pp © bP O

Who did I speak with?
Media.

Median or media?

The media, newspapers.
No, ma'am.

News reporters?

No, ma'am.

You obviously were criminally

charged as a result of this incident with

Officer Cornell, correct?

A.

Q
A.
Q

you?

card.

212-267-6868

Yes, ma'am.
Were you represented by counsel?
Yes. They gave me a Legal Aid.
So he was appointed to represent
Yes.
Who was your attorney?
What is his name? I had his
Thomas -- what is his name?
Veritext Legal Solutions
www. veritext.com 516-608-2400
uo & WwW ND

10
14,
12
13
14
15
16
17
18
19
20
ox
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 65 of 100

Page 65
Donnesia Brown
Q. If you don't remember, that is
okay.
A. Yeah, I don't remember his name.
Q. At any point, were you present

for any meetings with your attorney and the

district attorney's office?

A. Was I present for any meetings?
Q. Yes.
A. No. They had me ina meeting.

That is what you are saying?
Q. Were you in any meetings with the
district attorney's office and your attorney?
A. No.
Q. Did you eventually plead guilty

to these weapons charges?

A. Yes.

Q. Why did you plead guilty?

A. I didn't have a choice in the
matter.

Q. What do you mean by that?

A. Miss, because they was -- if I

didn't plead guilty, right, they said this is
what he offered, two to four, for a cop out.

Then he said three and a half to

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
h

u & WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 66 of 100

Page 66

Donnesia Brown
seven if I take it to trial, and blow, I get
three and a half to seven. This is the
lawyer talking.

And he said, it is the judge's
discretion, that if he feels that I ama
violent felon, he can put life on the back.

So I looked at the two to four,,
and I looked at life on the back, and I took
the two to four.

Because I don't have no paid
lawyer. I didn't have nobody that was going
to help me get out or nothing.

I wrote the IG. I didn't know
what was going on with that process at the
time. I took what I felt was like I could
still get out of prison.

I wasn't spending life for
something that I didn't do.

QO. At any point, did you tell the
judge that Officer Cornell planted the weapon
on you?

A. They wasn't letting me talk to
the judge like that, no.

I wish I could.

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 67 of 100

a uu & WwW NH HF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 67
Donnesia Brown
Os So you didn't tell the court or
judge?
A. They wouldn't let me talk.
Q. Did you tell your attorney that

Officer Cornell planted a weapon on you?

A. Yeah, I told him. He said they
do that all the time. That is what he said.
Q. When were you supposed to be

released from prison before this incident
with Cornell happened?

A. August -- what is it August 26,
2016.

Q. How long were you in prison as a
result of this incident, as a result of this

criminal weapons charge?

A. Of this charge right here?
Qo. Yes.
A. Six months.

Because I went to the county, and
I am going back and forth to court. And I
was already in the box for six months.
Q. Okay. So did you spend the
remainder of your prison sentence ina

Special Housing Unit situation, or were you

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
Oo Ff WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 68 of 100

Page 68
Donnesia Brown
in general population?
A. I am in general population.

But my sentence for my time
before this was up. I am done with that, and
then now I am sitting doing this.

Q. Now your conviction was
eventually vacated, right? It was
overturned?

Ay Overturned? What that mean?

Q. For the weapons charge, it was
kind of wiped clean, right?

A. They called me back to court, and
he told me that they taking back the
indictment and taking back their plea.

Q. Okay. Right.

And you were released from prison
at that point, right?

A. Yeah, I left Comstock.

Comstock told me I had a case on
the western part of state. They took me out
of and put me in Five Points. They released
me from there.

Q. After you were released from

prison, were you on parole?

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 69 of 100

Page 69
Donnesia Brown
A. Yes.
Q. Did you violate that parole at
any point?
A. No.
Q. You didn't go back to prison,
whether it was state prison --
A. I probably did have a violation,
I think. I think I had a violation, yeah.
QO. What was the violation for?
A. Oh, I was in the shelter. I am
in the shelter, and they packed up my
clothes. They said -- I got a paper -- I got

a paper that says the rules, 10:00, you gotta
Sign for the bed.

I came in at 8:00. They packed
up my stuff, and they said that -- they
packed up my stuff.

When I came in, they said, you
are leaving. You are going to the Holiday
Inn in Far Rockaway, Queens. Go in the back,
pack your stuff, and bring your lock.

I went to the back. Somebody
else was in the bed. I came back to the

front.

Veritext Legal Solutions

212-267-6868 Www. veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 70 of 100

& WW NO F

uw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 70

Donnesia Brown

I said, Miss, you said to pack my

stuff up. Somebody else there.

That is what we do. We pack your

stuff up when it is time to leave, when we

transfer you.

I said, so why you send me to the

back, if this is what you do? Am I the
first -- I am asking, am I the first person
that you are doing this to? You send me to
the back. Mind you, there is cameras.

She says, oh, I am going to go
get your stuff. She called somebody. The
person is right across. There is another
room right across. He has a clear plastic
garbage bag, I got two knapsacks. He takes
the bag with my two knapsacks and tosses it
on the floor. It is on camera. It is
incriminating, on their part.

They didn't want to go to trial.
So in the meantime, because I am on parole,
they arrested me for resisting arrest from
the shelter.

Q. Who is arresting --

A. The shelter, for real.

Veritext Legal Solutions

212-267-6868 Www. veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 71 of 100

uo fF WW NY FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 71

Donnesia Brown
Mind you, before that, I had got
a violation for helping a 84-year old lady.
She is 85, Thelma. I don't want to say I
don't want to help a woman in distress,
because I help any woman. I am not racist or
prejudice or nothing.
But at the same time, I went to
jail for helping this 85-year-old lady.
What am I to do? Right now, if I
see something happen, I turn and walk away.
I don't know. But it leaves me edgy.
Q. What do mean, you violated as a
result of helping that 85-year old woman?
A. They didn't say nothing. Because

the judge was letting me go.

But parole, I don't know. Parole
is just --
QO. How much longer are you on parole
for?
A. Two years.
O:. All right. I am going to talk a

little bit about damages that you are
claiming as a result of this incident with

Officer Cornell.

Veritext Legal Solutions

212-267-6868 Www. veritext.com 516-608-2400
nan wo F&F WwW NY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 72 of 100

Page 72
Donnesia Brown
Are you claiming any
psychological damages as a result?
A. Yes. Yes. If I can, yes. Yes,

it is crazy.

I would be sitting, spending the
rest of my life in prison for something I
didn't do.

I am not saying -- ask me. Ask

Q. Let me ask you this question.
Before this incident,
January 2016, did you ever seek out mental
health services, whether in prison or outside

services?

A. Did I ever seek it out?
QO. Yes.
A. I have been to mental health from

school, when I was younger.

Q. Okay.
A. Hyperactive, you know.
Q. Were you diagnosed with any

mental health or psychological conditions as
a kid?

A. Being hyperactive. Running

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 73 of 100

uo &® WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 73

Donnesia Brown
around like, you know, like that. That is
Lt.

Q. What about as an adult?
Diagnosed with any psychological conditions,
depression, anxiety, any other mental health
conditions?

A. So they say.

I don't know what it is, though.
But the doctors, I don't know how they
determine the term; but I spoken to them

quite a few times.

Q. When did you speak with doctors?
A. I mean, whenever, you know, it
was time. Whenever I had -- I spoke to them,

whether it is prison or street.

When my mother took me, when I
was younger, I spoke to therapists.

But that didn't have anything to
do with how this left me. Because I wasn't
getting into no trouble that serious, to
be -- to spend the rest of my life in jail.

Q. So I guess my question is:
Before this incident, you did speak to mental

health counselors or therapists?

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 74 of 100

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 74
Donnesia Brown
A. Yes.
Q. What did you speak to them about?
A. They just want to know about me.
If I am all right.

I don't know. They just asked
questions. Whatever. Nothing specific.
Just anything.

Q. Did you initiate those
experiences, or did they initiate it?

A. They called me. They called me.

Q. Was this in prison or --

A. In prison.

In the street, when I was going.

Because I don't see no mental
health. I am saying when I was, they would
call me, and I would go to them.

QO. Whether you are out in the
street, mental health counselor would call
you to check in on you?

A. No, not call to check in on me.

Call me to talk.
Well, I call it checking in; same
thing.

Q. Who were they affiliated with?

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
TI vn wo &® W NN

10
11
12
3
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 75 of 100

Page 75
Donnesia Brown

Were they with a hospital or private
practice?

A. Private practice. Like because I
was in school, I wasn't dealing.

Q. What practice were they with, do
you know?

A. No.

Q. What about in prison? Did anyone

ever diagnose you with any mental health

conditions before this incident?

A. I don't know. I don't know what
they write. I don't know. I can't say.

QO. What about after --

A. I don't know what the doctors

write in their papers.
They probably did. I don't know.
Q. Did they ever prescribe you any
medication before this incident?
A. No. I ain't taking anything.
Q. What about after this incident?

Did anyone prescribe you any medications

after?
A. No.
Q. Anyone diagnose you with any

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 76 of 100

WwW NH F

10
11
12
15
14
15
16
17
18
LS
20
21
22
23
24

25

Page 76

Donnesia Brown
mental health conditions after this incident?
five I don't know.
You are asking me if they
diagnosed me with something.
I don't know. I don't know.
I have spoken to them, because
after the incident, they talked to me; but I
don't know if they wrote something down or
what. I don't know.
Q. After this incident, did you
spend some time in the RCTP?
sy What is that?

Q. Residential Crisis Treatment

A, I don't even know what that is.

Q. Have you ever spent any time in
any RCPT in any facility you have been in?

A. What is RCPT?

Q. It is a Residential Crisis

Treatment Program.

A. I don't even know what you are
talking about. I am sorry.

Q. You don't know?

A. No, I don't know. I don't know.

Veritext Legal Solutions

212-267-6868 Www. veritext.com 516-608-2400
& WW N

Ww

10
11
12
13
14
L5
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 77 of 100

Q.

attempts?
A.
Q.

those?

PrP OO PP

Q.
the past?

A.
young.

Q.

Page 77

Donnesia Brown

Ever have any attempted suicide

Yeah, in the past. Stress.

What facility were you at for

I was in the street.
When was that?
Before this. Before all of this.

So you have attempted suicide in

Before all of this. Yeah, I was

Have you ever attempted suicide

while you were incarcerated?

A.

A.

Yes.
What facility?

I don't even know what facility.

I have been in so many, I don't even

remember.
Q.

incident?
A.

Q.

212-267-6868

Dang, I don't know what facility.

Were those attempts before this

Yes.
Yes, okay.

Are you claiming any physical

Veritext Legal Solutions
www. veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 78 of 100

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 78

Donnesia Brown
injuries as a result of this incident?
A. No.
Q. Are you claiming any lost wages
as a result?
A. I should be.
I could have been working.
Q. What is that?
A. I said, I should be, yes.
Are you going to be claiming lost

wages as a result of this incident?

A. Yes. I could have been working,
right?
QO. Have you be seeking work

recently?

A. Yes. Every day, I am trying. I
do construction. I like that. I love that
job.

Q. You have had work since this

incident, correct?

A. Yes.

Q. So you haven't had any issues
finding work since the incident, right?

A. If it's available for me to get

work, then, yeah.

Veritext Legal Solutions

212-267-6868 Www.veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 79 of 100

ay

Ww WN

10
11
12
1:3
14
15
16
17
18
19
20
21
22
23
24

25

Page 79

Donnesia Brown
If it is not, then I just gotta
wait. I just have to be patient, and then I
will find some work. I will get it. There
is also something being available.

Q. Have any potential employers ever
told you why they haven't hired you for any
jobs since this incident?

A. No, ma'am.

QO. Do you have any reason to believe
it is because of this incident?

A. I don't know. I don't know.

I don't want to just be guessing
and jumping the gun, saying it is because

this or that, or it could be this or could be

that. I don't know what it is.

oO. When is the last time you filed
taxes?

A. I don't think I filed taxes last
year.

QO. Last year?

A. Yeah, didn't I? I don't know. I

don't know.

Q. Okay. What was your income last

year?

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 80 of 100

Page 80
Donnesia Brown

A. I don't know, because I didn't
work a whole year, so I don't know.

Q. At the time of the incident, were
you enrolled in any educational programs?

A. At the time of the incident?

Q. Right.

A. No.

QO. You mentioned something about how
you were going to get married around the time
of this incident?

A. Yes. I had met this lady that
lived in Syracuse.

Q. Did you eventually get married to
her?

A. No.

Q. Why not?

A. Because she didn't want to do no
more time. She left.

Q. Because she had to do more time?

A. When I took the two to four, she
said, I don't want to do no more time. I am

not doing that.
I was about to get out. She was

planning for me to get out.

Veritext Legal Solutions
212-267-6868 www. veritext.com §16-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 81 of 100

Page 81
1 Donnesia Brown
2 Then when this incident happened,
3 she said, I am not doing no more time. I
4 can't do it. She left.
5 So I didn't press. Iam in jail.
6 Q. Since you have been released,
7 have you reconciled with her?
8 A. She is married.
9 Q. Okay. She is married to someone
10 else now?
11 A Yes, ma'am.
12 Q. Are you claiming any other

13 damages, other than what we just talked
14 about?
15 A. Can I say something to my

16 attorney?

17 MR. RUSSELL: You gotta give her
18 an answer, and then we can talk.

19 Ae: Yes.

20 Q. What other damages?

21 A. I knew you was going to say that.
22 And I ain't got no answer for

23 this woman. Stress.

24 You know, Miss, I know you don't
2.5 really know. I don't know how much, you

Veritext Legal Solutions
67-6868 www. veritext.com 516-608-2400

tN
tN
i)

l
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

i]
bo
ta

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 82 of 100

Page 82

Donnesia Brown
know.

But being in prison, and going
through what I just went through, it is
really like mind boggling. It is hurtful,
because you just taking somebody that ain't
doing nothing, and you just -- that is like
doing what I want to do to a person.

I mean, like I don't know how
often this happens, or how often this goes
on; but it happened to me.

And I am like, dang, I am praying
every day that I don't get into no situations
where I am going through this when I am home.

It is like the officer, I walk past an

officer in the street. I don't want to ask
him nothing. I don't want to say nothing to
him. When usually, if I see an officer,

probably like excuse, you got the time, or
where is such and such.

Now, I am not saying nothing,
because he can set me. He can do worse,
probably, than the corrections officer.

And it goes on. It happens. We

know it happens. We know these things goes

Veritext Legal Solutions
67-6868 Wwww.veritext.com 516-608-2400
owt nA WwW & WwW N FH

11
12
13
14
15
16

17
18

19

20

21
22
23
24
25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 83 of 100

Page 83

Donnesia Brown
on in the world.
But now, look, I am sitting here
like I am enemy. That is how I feel.
But that is my opinion. I
probably guess I have a right to that. -
could be thinking wrong, I don't know.

But people looking at me -- I
didn't do nothing to that man. I didn't do
nothing to nobody. I didn't do nothing.

MS. COWAN: That is all I have.

Thank you very much.
MR. RUSSELL: Thank you.
THE WITNESS: God bless you.
(Time noted: 2:09 p.m.)

 

DONNESIA BROWN

Subscribed and sworn to before me this

day of , 2019.

 

, Notary

 

Public.

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
PrP W NH FH

o wa nan wm

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 84 of 100

Page 84
INDEX TO TESTIMONY
Page Line
Examination by 4 7
Ms. Cowan
INDEX TO DEFENDANT'S EXHIBITS
Description Page Line
A Supporting deposition 63 4

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 85 of 100

Page 85

CERTIFICATE

I, MARIA ACOCELLA, a Notary Public within
and for the State of New York, do hereby
certify:

That the witness whose deposition is
hereinbefore set forth, was duly sworn by me
and that the within transcript is a true
record of the testimony given by such
witness.

I further certify that I am not related to
any of the parties to this action by blood
or marriage and that I am in no way
interested in the outcome of this matter.

IN WITNESS WHEREOF, I have hereunto set my
hand this 22nd day of August, 2019.

/
“fio thle

 

MARIA ACOCELLA

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
o TI Hn oO F&F WwW NY FH

10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25

Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 86 of 100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 86
WITNESS'S CORRECTION SHEET
PAGE \ LINE \ CORRECTION
DONNESIA BROWN
Subscribed and sworn to before me
this ____siéddasy':so' E , 2019
, Notary Public.
Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 87 of 100

[& - aware]

&
& 2:4
0

06 10:2
07 10:3

10 6:14
1039 1:5
10:00 69:14
11241 2:7
12:56 1:13
13202 2:17
16 2:6
1669 7:3
1717 2:6
1968 6:14
1985 15:18

2
11:6
9:9,13,15
8:14 18:22
25:4
18:9

200

2007

2011

2013

2014

2015 18:8 23:18

2016 18:9 20:14,21
21:20 23:11,13,24
27:6 32:18 57:14
67:13 72:13

2019 1:13 83:19
85:17 86:24

21 20:14 27:6
32:18

22nd 85:17

26 67:12

28 1:11

2:09 83:15

3
30 10:4 43:17

212-267-6868

300 2:16.16
3865 85:19

4
4 84:4,9
6
63 84:9
7
7 84:4

8 1:13

8/10/68 6:11.15
84 71:3

85 71:4,9,14
8:00 69:16

9
90 26:20
93 12:3
94 12:3
97 12:9
98 12:10
9:17 1:5
a
ability 5:20
accurate 26:25

63:21
achieved 13:6,23
acocella 1:23 85:4
85:21

action 85:13
actual 47:21
address 7:16,19
adult 73:4
affect 5:20
affidavits 60:19
affiliated 19:8,11
19:15 74:25
afraid 51:19
afternoon 4:9,10

agencies 14:12
agency 64:3
aggressive 27:15
35:24,25 44:5
ago 7:17,22 16:14
agreed 3:3,11,17
ahead 43:2 55:3
aid 64:19
aimee 2:18 4:11
ain't 11:5 12:20
15:3 35:10,11
37:12 38:15,22
49:6,8 50:14 57:9
75:20 81:22 82:6
albany 56:11
57:21 61:15
alcohol 6:2
alert 52:2,3,25
allegedly 36:8
allowed 32:9,11
52:19
answer 50:5 81:18
81:22
answered 20:11
answering 4:25
anxiety 73:6
anybody 37:2
61:21
anyway 37:12
apartment 7:12
apology 49:15,25
50:9
appeal 54:3 55:24
56:9
appealed 56:2,15
appointed 64:20
approved 25:7
area 40:5,8
arrest 70:22
arrested 7:21 8:9
8:10,15 15:17

Veritext Legal Solutions
Www. veritext.com

Page |

70:22

arresting 15:24
70:24

asked 74:6

asking 4:24 20:10
30:22 42:16 50:7
60:7 62:4,6,7,22
70:9 76:4

assistant 2:19 4:12

atb 1:6

atlantic 14:22

attacked 48:18

attacking 51:20

attempted 9:12
77:2,10,14

attempts 77:3,21

attorney 2:13.19
4:12 29:16,17
64:23 65:6,13
67:5 81:16

attorney's 65:7,13

attorneys 2:5,15
3:5

auburn 8:25 17:11
17:21,.25 18:11,13
18:17,19 19:7
24:4,5,6,18 28:16
37:19 46:18 50:23
51:12 52:13 54:8
54:10,14,21 55:6
55:11 56:5 58:7,9
58:23 60:2

august 1:13 6:13
6:14 67:12,12
85:17

available 78:24
79:5

avenue 7:3

aware 52:4 56:9
56:13

516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 88 of 100

[b - conditions] Page 2

b bronx 7:3,20,21 camera 70:18 checking 74:23
b 4:2 22:13 44:7.7 13:17,17 cameras 70:11 checks 11:4
back 15:22.22 brooklyn 2:7 cap 11:20 14:13 chips 29:8
25:4 26:10 32:4.6 brother 43:22 capacity 1:8 choice 31:24 65:19
35:6.9 36:6 37:5,6 brought 36:14 card 64:25 chow 27:17 49:20
brown 1:19 4:1,9 carry 43:10 circle 49:10

37:8,19 40:3,4,9

62:7,19 66:7,9 claim

5:1 6:1,6 7:1 8:1 case 9:16 16:18 16:25

: ; 9:1 1031 11:1 12:1 43:18 68:20 claiming 71:24
09.6.21.03.24 10.8 13:1 14:1 15:1 cashed 11:10 72:2 77:25 78:4
70:11 16:1 17:1 18:1 cashing 11:10 78:10 81:12

bad 20:3 19:1 20:1 21:1 catwalk 35:56 claims 17:13
bag 70:16,17 22:1,24 23:1 24:1 39:25 40:2,3,9,14 clean 68:12
bed 34:12.14 25:1 26:1 27:1 caught 24:6,8 clear 30:11 70:15
69:15.24 28:1 29:1 30:1 ced] 14:8 clinic 52:9
behalf 61:14 31:1 32:1 33:1 cell 26:24 27:2,2,8 clinton 37:18
believe 26:23 34:1 35:1 36:1 27:14 32:20 33:4 close 32:4
27:21 79:10 37:1 38:1 39:1 33:8 34:3,5,7,8,11 closer 25:7
better 6:19 40:1 41:1 42:1 34:17,24 36:2,6,12 cloth 35:14 41:17
big 32:24 43:1 44:1 45:1 36:14,15 37:22 41:18
birth 6:10 46:1 47:1 48:1 38:18 39:18 40:21 clothes 69:13
bit 34:9 71:23 49:1 50:1 51:1 42:25 43:1751:15 coma 12:6
bitches 20:8 52:1 53:1 54:1 52:7,11,12 53:4 come 27:16,17
bless 83:14 S5e1 562.3721 cells 40:4,10,15,17 31:25 34:10 37:25
block 22:11,13,13 58:1 59:1 60:1 40:17,19 38:18 44:4 48:2]
44:7.7.7 oe 61:1 62:1 63:1,8 central 52:14 49:2
blond 33:22 64:1 65:1 66:1 56:10 coming 15:2 51:19
blood 47:14.85:13 | 97:1 68:1 69:1 certain 29:12 62:13
blow 43:20 66:2 70:1 71:1 72:1 certificate 85:2 committee 56:11
boggling 82:5 7331 74:1 73:1 certification 3:13. community 1:7
boom 34:18,21,22 76:1 77:1 78:1 certifications 45:23 46:12,15
bottom 63:13 — 79:1 80:1 81:1 13:24 14:1] company 11:19
bannced 11271 $201 S32 L107 certify 85:6,12 15:10
bouncing 11:4 86:21 chad 2:8 complaint 26:22
box 25:11,13 c charge 24:21,23 61:17
26:14,19,19 35:18 ¢ 2:1 44:12 49:13 67:16 complete 63:21

67:17 68:11
charged 64:15
charges 42:13

comstock 37:18
60:4,4 68:19,20
concern 51:24

37:16 39:15 42:5
92712,14 53:23
54:2 58:9 67:22

call 38:2 42:19
52:8.10 74:17,19
74:21,22,23

bring 49:20 69:22 | called 61:668:13 48:6 65:16 conditions 72:25
pears TBE 70.13 2411 II check 11:6,8,10,13  73:5,7 75:11 76:2
AS EEN 74:20,21

Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20

[confirmation - donnesia]

confirmation
29:13

conflict 44:9

consecutive

construction
11:18 14:6,10,19
14:20 78:17

contact 12:17

contraband 21:5

controlled 9:9

conversations
20:16

convicted 8:17 9:8
18:20

conviction 8:13
68:7

convictions 7:25
8:5.6 10:7,10,15
10:18,21,22

cop 65:24

copy 29:17

cornell 1:8 4:15
20:17 21:20 26:24
27:22 31:10 32:14
32:19 33:7,17
35:20 36:7,12
37:21 39:4,19
44:6 46:5 53:20
57:14 59:13 60:21
64:16 66:21 67:6
67:11 71:25

correct 8:18 27:6
42:7 53:2 61:19
64:16 78:20

correction 86:2,3

correctional 8:25
17:21 54:15

corrections 1:7,8
82:23

counsel 64:18

18:3,5

ho
ba
bh

12-267-6868

counselor 26:13
58:17 74:19
counselors 73:25
county 59:23,25
60:5.6 67:20

couple 29:19
course 33:20
48:15
court 1:1 2:6 5:2
15:19,21,21 67:2
67:21 68:13
courtroom 9:21
cover 18:7
cowan 2:18 4:8,11
24:5 30:6 62:24
83:11 84:4
crack 34:7,8
cracks 34:8
crazy 7:13 72:5
crime 8:18 18:18
crimes 9:18
criminal 9:8 67:16
criminally 64:14
crisis 76:14,20
cross 30:16
crossed 30:14
31219,22
currently 6:16
14:14
custodial 14:7,21
custody 46:17
cut 40:19,19 46:22
47:9,15,16.17,18
ev 1:5

d

d 4:2 22:13 44:7
damages 71:23
72:3 81:13,20
dang 46:8 77:20

82:12

date 1:23 6:10 8:5
10:13 20:13,15
30:21 31:3 32:18
46:2,3 61:25 63:7

dated 11:9,11

dates 10:9,11,19
30:22,23

daughter 12:22

day 20:23 22:2,6
30:18 32:20 34:3
78:16 82:13 83:19
85:17 86:24

days 10:4 21:13
26:20 43:17 46:7
46:8 62:13

deal 19:12,16
43:11,11 45:5,6
49:11 51:457:12

dealing 75:5

dealt 21:25

december 23:9,17

decision 54:3 56:2
56:10,16

deep 47:17

defendant's 63:5,9
84:7

defendants
25

defending 48:14
48:16

denied 55:22

department 1:7

depends 55:13
56:19

deposition 63:3
84:9 85:7

depression 73:6

description 84:8

determine 73:11

diabetic 12:6

1:9

Veritext Legal Solutions
www.veritext.com

Page 89 of 100

Page 3

diagnose 75:10,25

diagnosed 72:22
7335 76:5

died 12:5

different 21:23

difficulty 7:13

diploma 13:19

diplomas 13:25

disciplinary 25:14
29:17,21 30:7,12
42:9 43:6 48:2
49:12 53:18

discipline 26:17

discretion 66:6

distress 71:5

district 1:1,1 65:7
65:13

doctors 73:10,13
“E5215

document 63:4,10
63:11

doing 27:8 35:15
38:20 55:13 62:3
62:3,5 68:6 70:10
80:23 81:3 82:7,8

donnesia 1:19 4:1
5:1 6:1.6 7:1 8:1
9:1 10:1 11:1 12:1
13:1 14:1 15:1
16:1 17:1 18:1
19:1 20:1 21:1
22:1 23:1 24:1
25:1 26:1 27:1
28:1 29:1 30:1
31:1 32:1 33:1
34:1 35:1 36:1
37:1 38:1 39:1
40:1 41:1 42:1
43:1 44:1 45:1
46:1 47:1 48:1
49:1 50:1 51:1

516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 90 of 100

[donnesia - garbage]

5221. 5371 342)
55:1 5671 37:1
58:1 59:1 60:1
61:1 62:1 63:1
64:1 65:1 66:1
67:1 68:1 69:1
70:1 71:1 72:1
73:1 74:1 75:1
76:1 77:1 78:1
79:1 80:1 81:1
82:1 83:1,17
86:21

door 25:24 34:7,8
39:12

dressed 39:14

drink 6:2

drive 14:8

drug 9:16

drugs 5:23 10:8
43:13

drywall 14:19,20

duly 4:3 85:8

e

e 2:1,1 4:2
earlier 11:11

early 11:9

ears 34:6

eat 49:20

edgy 71:12
education 13:6
educational 80:5
eight 6:13 25:6
26:5

eleventh 13:7,8
elmira 24:20 25:4
employed 14:14
14:17
employers 79:6

enemy 83:4
enrolled 80:5

212-267-6868

enter 32:20
escorted 52:9
esq 2:8,18
evasion 10:25
eventually 65:15
68:8 80:14
exact 10:13 30:21
30:23 31:3 46:3
61:24
examination 1:19
3:7,13 4:7 84:4
examined 4:5
excuse 82:19
exhibit 63:6,9
exhibits 84:7
experiences 74:10
explain 38:16,19
explained 38:13
57:24
explaining 38:22
f
facilities 54:9
facility 8:25 17:22
19:10 21:23 24:18
37:6,6,14 56:5
76:18 77:5,17,18
77:20
fact 25:5 27:23
fair 10:15
familiar 21:19
30:16 54:15 55:10
59:3,7
family 61:2,4
far 69:21
fare 10:25
fat 33:24
fear 46:1451:11
51:14
february 23:8
fed 11:20 14:12

feel 83:4

feels 66:6

felon 66:7

felony 7:24 8:4
10:7,14

felt 47:14 66:16

fight 22:19 23:5,6
23:7,14 43:9,10,22
44:3,12,15,16,23
45:2,24 46:23,25
47:3,5,7,24 48:22
50:2,14,18 51:6,7
51:8,9,10,14,18,21
52:24 57:4,5

fighting 24:2,7
35:16 39:8 47:10
48:8,9,11,13,19
49:3

figure 59:15

file 17:18 55:14
57:14

filed 4:14 15:13
16:8,25 17:9,13
22:3 54:20,23
57:16 61:17 79:17
79:19

filing 3:13 54:25
55:4

find 7:11 15:7 21:5
42:13 47:12 48:6
48:21 79:4

finding 60:9 78:23

fine 31:2

fingerprinted
15:18

finish 4:24

finishes 35:3

fired 15:6

first 4:3,18 18:16
34:16 62:18,25
70:9,9

Veritext Legal Solutions
www.veritext.com

Page 4

fishkill 25:10
five 8:21 10:2,3,5
19:2 44:17,18
61:25 62:2 68:22

flood 40:20

floor 70:18

follows 4:6

food 29:8,10 49:14
49:18.21.23 50:10

form 3:19

forth 67:21 85:8

fortune 11:20
14:13

fought 44:17

found 25:8,18,19
25:23 26:13 42:14
50:7

four 12:1451:7
65:24 66:8.10
80:21

fraud 11:4

friend's 6:20

frisk 36:18,21 39:3
39:16,20 40:6
41:12,12

frisked 36:12,13

front 63:9 69:25

full 6:4

further 3:11.17
85:12

g

gallery 22:12
34:25 35:4,5
36:16,24 62:7
gamble 43:12
gang 51:3
gangs 19:8,11,13
19:15,16 43:12
51:2,4
garbage 57:10
70:16

516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20

[ged - indicating]

ged 13:18,23

general 2:13,19
4:12 22:8,10
57:21 68:2,3

getting 10:23,24
33:14 50:14 56:24
73:21

give 10:12 15:4
32:5 43:17 62:9
81:17

given 53:21 85:10

go 7:8 8:3 13:10
15:25 26:16 27:20
32:17 35:8 37:6,8
37:12,15,19 43:2
43:19 44:7 52:16
52:19 55:3 59:19
69:6,21 70:12,20
71:16 74:17

god 30:19 83:14

goes 35:13 82:10
82:24,25

going 4:13 7:9 9:3
20:18,22,25 21:2
23:21 25:10,10
29:18,25 30:8,18
33:15 35:24 38:21
41:9 42:24 52:6
57:6.9 59:15
60:11 66:12,15
67:21 69:20 70:12
71:22 74:14 78:10
80:10 81:21 82:3
82:14

gonna 15:3 38:15

good 4:9,10 11:8

gotcha 7:23

gotta 34:20,20
35:7 37:25 38:2
69:14 79:2 81:17

212-267-6868

grabbed 34:16,18
grabbing 34:23
grade 13:8
grievance 22:3
54:16,18,18 55:2,5
$5:11,12,15,22
56:3,16,25 57:15
57:16
erievances 54:20
54:23 55:6 58:25
grieving 57:2,4,5
ground 4:17
guess 6:19 60:10
73:23 83:6
guessing 79:13
guilty 25:17,18,19
25:20 42:12,13,14
48:5,6,7,9,10
65:15,18,23
cun 10:8,8 79:14
guy 31:24 43:25
44:4,17 45:3
h
hair 33:22
half 58:10 65:25
66:3
hand 85:17
handcuffed 35:6,9
35:17 36:15 39:10
39:14 40:11
handcuffs 35:8
hands 27:4 34:16
34:18 37:25 39:14
hanged 30:18
happen 21:13 23:6
23:14 30:20 45:24
47:5 51:23 71:11
happened 8:24
15:6 23:7,12 34:4
37:4,11,13 46:10
49:8 67:11 81:2

82:11
happening 44:25
happens 82:10,24

82:25
hard 5:11 7:12.12
hassan 44:20,21
head 4:20 8:12
headphones 34:6

34:22
health 72:14,18,23

73:6,25 74:16,19

75:10 76:2
hear 5:11.16 12:7

21:22,22
hearing 25:15

29:18,21 30:13

42:9,16,20 43:6

45:16 46:20 48:3

49:12 53:19
help 11:17 66:13

71:5,6
helping 71:3,9,14
hereinbefore 85:8
hereto 3:7
hereunto 85:16
high 13:10,11,12

13:14,15,18
highest 13:5
hired 79:7
hold 58:4
holiday 69:20
home 82:14
homeless 6:17 7:5
honesty 11:3
hospital 75:2
house 6:20,25
housed 22:7
housing 22:9

54:12 58:8,23

67:25

Veritext Legal Solutions
www. veritext.com

Page 91 of 100

Page 5

huh 4:20 27:7
54:17

hurtful 82:5

hyperactive 72:21
72:25

i

idea 26:6

identification 63:6

ig 66:14

illegal 5:23

incarcerated
17:20,24 18:19
77:15

incarceration
18:12

incident 8:24 9:2
20:14 21:9,13,20
23:12,15 24:16
28:9 30:20 31:4
31:10,16 32:18
33:13 37:3,11,13
42:7 44:24 45:8
46:4,9 50:11 53:2
53:19 54:19 55:7
57:13,15,19 58:24
59:12 60:24 61:3
61:9 64:6,15
67:10,15 71:24
P2012 Fae TS
75:19,21 76:2,8,11
77:22 78:2,11,20
78:23 79:8,11
80:4,6,11 81:2

incidental 32:15

incidents 58:8

income 79:24

incriminating
70:19

index 1:5 84:2,7

indicating 47:19
50:19

516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 92 of 100

[indictment - looks] Page 6
indictment 68:15 job 11:17 15:5 66:14 71:12,17 letting 66:23 71:16
individually 1:8 78:18 72:21 73:2,9,10,14 level 13:5
information 38:5 jobs 79:8 74:4,6 75:7,12,12 liable 51:23
initiate 74:9,10 journals 60:24 75:13,15,17 76:3,6 liberty 1:11
injuries 78:2 judge 9:19 66:21 76:6,9,10.16,22.24 licenses 13:25
inmate 59:3 66:24 67:3 71:16 76:25,25 77:18,20 14:11

inmates 36:21 judge's 66:5 79:12,12,16,22,23 lieutenant 48:17
50:17,23 52:20,21 jumping 79:14 80:2,3 81:24,24,25 life 66:7,9,18 72:7
59:12,16,18 60:20 jury 16:19 $1:25 82:2,9,25,25 B22

inn 69:2] k 83:7 lights 40:19

inside 36:12
inspector 57:20
interactions 20:16
45:7

line 30:15 31:20
31:22 84:38 86:3

list 8:2,4,11 29:12
29:13

keep 5:10 22:14,24 I
27:18 49:19 50:15 1 3:1
§2:5,7,15,21 53:16 ladies 20:5

. 60:23 lady 11:9 15:21 . :
interested 85:15 kid 72:24 20:3 43:24 60:16 listen 27:11
introduced 43:24 4 . g ‘ . listening 27:10,13
; . 58-5 kids 12:11 60:17 61:23 71:3 57-93 34-6
Investigate 20:5 kind 7:12 44:24 71:9 80:12 ELS OO
investigations 68°12 lately 12:25 little § 5:11 22:25
_ sees GLT8 kinds 29:6 lawsuit 4:14 9:6 PELL Sean
involved 32:14 : : : 40:10 71:23
knapsacks 70:16 15:12 16:8,12 5

50:17 70:17 17°5.9.15.18 live 7:2 12:15
island 51:8 : . . Sh cae lived 80:13
: 29-5 30:14 knew 33:1081:21 lawsuits 15:14 livi 7:90 12:19
Ne know 5:7,16 8:9 16:21 17:13 wing pele

43:7 45:16,19,22
49:4

issues 22:2 28:9,15
28:23 29:15 46:11
§0:22.25 51:5

located 13:16
lock 22:14 27:18
52:5,7,15,21 53:16
69:22

locked 17:3,8,9,11

8:10 9:10 10:21 lawyer 66:4,12
12:20 16:11,20 learning 7:14
19:23 20:7 21:21 60:10

21:22 22:1123:2 leave 53:3,13 70:5
25:12 26:2,3 28:7. leaves 71:12

(eee, 28:1729:9,14 leaving 37:20 a ee
j 31:7,12,25 32:23 38:20,20,21 50:4 1m 19.7.9 19:9

jail, 17:4 37:12 32:24 33:2,7,9,12 69:20 ser ehit

43:9,14 45:4,6 33:14 34:23 36:25 ledge 41:24,24 7 67:

49:6 51:2252:8 -37:7,14,15.40:20 left 22:1336:5 «longer, 14:23 71:19

59:23,25 60:5,6 -41:19,19,21.43:25 68:19 73:20 80:19 100K 3:18.21

71:9 73:22 81:5 44:11,19,22 45:4 81:4 looked sie od
james 2:14 45:15,20,22 47:8 legal 64:19 66-8.9 “ee
january 6:12 18:8 49:9 51:21 54:6 letitia 2:14 ~ 4 49-6

18:9,9 20:14,21 54:17,18 55:12,14 letter 57:20,22 opine 50128 495

21:12,20 23:13,24 55:17,23 56:14,14 letters 57:18 58:15
27:6 32:18 57:14 56:20 59:9,16,20 61:13
12213 60:16 61:24 62:13

looks 33:17 63:14

Veritext Legal Solutions
212-267-6868 Wwww.veritext.com 516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20

[lost - officer]

lost 78:4,10
love 78:17

m

m 20:2

ma'am 4:10,16,22
5:4,9,18,22,25 6:3
11:23 17:23 36:10
40:7 42:8,11,21
50:24 51:3 59:2
60:22,25 63:22
64:11,13,17 79:9
81:11

mad_ 1:6 44:5

mail 6:24 29:13

maintenance 14:7
14:10,21

man 83:9

manhattan 13:12

maria 1:23 85:4
85:21

mark 6:6

marked 62:25
63:5

marriage 12:4
85:14

married 11:22,24
]1:25°1272.43:23
44:14 45:18 50:12
50:13.14.16 80:10
80:14 81:8,9

matter 38:15
65:20 85:15

matthew 1:8 4:15

mean 9:19 17:7
23:8 60:3 65:21
68:10 71:13 73:14
82:9

meant 29:24

media 64:5,8,9,10

median 64:9

212-267-6868

medication 75:19
medications 5:19
Voie
medium 25:8,10
26:16 33:24,25
meet 31:14 45:3
meeting 65:10
meetings 65:6,8,12
members 36:22
61:3,5
mental 72:13,18
72:23 73:6,24
74:15,19 75:10
76:2
mentioned 30:13
43:5 46:20 49:13
80:9
mentioning 43:8
messed 26:15
met 31:13 60:15
60:16 80:12
middle 40:16,18
mind 70:11 71:2
82:5
minute 16:14
minutes 44:18,18
miraculously 25:8
mirror 36:24
misbehavior
42:6 47:23
miscellaneous
24:12
misdemeanor
10:17,18,20,24
11:2
missing 28:19 29:9
55:2
mob 19:21,22
moms 29:10
money 20:2

23:25

month 12:22
58:10,10,22
months 15:11
21:14,15,16.18
25:6 26:5,21 46:7
53:22 54:2.8
67:19,22
mother 12:22
61:12 73:17
mother's 6:25
move 23:2]
moving 15:7 52:4
52:7

multiple 54:8
62:14

music 27:12
muslim 43:21,23
44:20 45:6,13,22
45:23 46:12,15,21
muslims 43:7
45:17,20 49:14,18
49:22

n 2:1 3:1 4:2,2,2

nah 31:13 33:3
46:2,3 59:22

name 4:11 6:5
20:3 32:24,25
33:10 44:19,20
59:8,8,9 60:17
61:24 64:24,25
65:4

named 59:4

names 6:7 59:21
60:14

nay 35:11

need 25:11 32:12

needs 5:12

never 12:24 21:25
21:25 22:35
24:17,19 25:3

Veritext Legal Solutions
Www. veritext.com

Page 93 of 100

Page 7

29:3 31:13 33:5
35:22 36:6 37:5
38:25 39:2 43:9
43:10 44:2,23
47:20 48:23 49:4
50:5.7 51:6,6.8
52:18 56:7,15
57:16 61:4
new 1:1,7,7,12,12
1:25 BRIA AS
7:4 13:17 16:24
17:2,14 85:5
news 27:12 64:12
newspapers 64:10
nice 60:17
nicknames 59:20
night 6:18
nine 15:11
nobody's 56:24
northern 1:1
notary 1:25 3:9
4:4 83:20 85:4
86:25
noted 83:15
notes 60:23
notice 1:21
november 23:9,17

oO

o 3:1 4:2,2
objections 3:19
obviously 64:14
occasions 62:15
offered 65:24
office 2:13 56:10
57:22 61:18 65:7
65:13
officer 1:8 4:15
15:17,21 20:17
21:19 26:24 27:14
27:22 28:16 30:14
31:6,10 32:5,14,19

516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20

[officer - private]

32:23,24 33:7,15
33:16 34:3,19
35:2,19,21 36:7,12
36:17 37:21 38:23
39:4,19 40:23,24
42:16 44:2,6 46:5
52:10 53:20 57:14
59:12 60:9,11,20
64:16 66:21 67:6
71:25 82:15,16,18
82:23

officers 21:24
28:22 34:10 36:21
38:18 51:15

official 1:8

officials 61:15

oh 6:12,15 9:16
12:7 13:4 17:16
30:17,19 47:15
69:11 70:12

okay 4:15,21 5:3,8
7:23 9:17 11:19
14:5 16:17 18:10
20:12 23:4 27:19
42:6 45:12 46:25
47:15,20 48:20
52:24 54:19 55:10
55:14 56:15 57:22
65:3 67:23 68:16
72:20 77:24 79:24
81:9

old 12:13,22 71:3
71:9,14

once 36:5 53:16

open 34:7,8

opened 27:3 35:14
39:12 40:11 41:25

opinion 28:3 57:11
83:5

options 55:23

212-267-6868

ordered 26:24
organization
11:16

osborn 11:6,14,15
14:12,21

osha 11:18 14:6,9
osi 61:22 63:24
64:3

outcome 85:15
outside 19:14,14
19:17 36:14,15
39:18 72:14
overturned 68:9
68:10

owe 49:5,5,7
ozzborn 1:3 59:4,5
59:6

p
p 2:1,1 3:1
pem. 1:13 83:15

pack 69:22 70:2,4
package 28:18,19
28:23,25 29:14

55:8 57:2
packages 29:5
packed 69:12,16

69:18
page 30:5 63:4,10

84:3,8 86:3
pages 63:14
paid 66:11
paper 15:20 69:13

69:14
papers 75:16
paperwork 57:3
parole 19:5 68:25

69:3 70:21 71:17

71:17,19
part 68:21 70:19
parties 3:5 85:13

pass 21:18
pat 20:24 21:10
36:11,13,18,20
39:3,16,20 41:12
patient 79:3
pats 35:3
patted 20:19,22,23
S921
patting 35:3
pay 11:7
people 20:24
21:22,22 27:24
28:2,25 40:20
51:19 58:2 60:8
60:15 83:8
people's 40:18
period 17:21 18:6
19:16 37:12 52:8
58:22
perjury 11:3
permanent 6:21
7:16,18
person 46:23
48:22 49:4 51:25
70:9,14 82:8
personal 35:15
39:7 41:3
personally 12:24
phone 32:7,12,13
S157
physical 77:25
picture 15:19
pipes 40:12
place 1:23 11:10
15:8
plaintiff 1:4,21 2:5
4:2
planning 80:25
planted 25:22,25
26:7 66:21 67:6

Veritext Legal Solutions
www.veritext.com

Page 94 of 100

Page 8

planting 36:8

plastic 70:15

plea 68:15

plead 25:17,20
42:12 48:5,7,10
65:15,18,23

pled 48:9

point 18:11,15,20
23:23 29:4 36:2
38:24 42:15 48:20
49:23 64:6 65:5
66:20 68:18 69:4

points 61:25 62:2
68:22

popped 27:3

population 22:8
22:10 68:2,3

possessing 25:2

possession 9:9
24:14

potential 79:6

practice 75:3,4,.6

praying 82:12

prejudice 71:7

prescribe 75:18,22

present 65:5,8

press 81:5

pretty 16:9 55:24

prior 20:15 24:16
28:9 54:19 55:7

prison 9:22,25
19:15 24:3 29:15
32:20 49:6 51:7
56:25 61:14 66:17
67:10,14,24 68:17
68:25 69:6,7 72:7
72:14 73:16 74:12
74:13 75:9 82:3

prisoners 20:25

private 75:2,4

516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 95 of 100

[probably - saying]

probably 9:10,14
12:9 50:3,11 58:4
59:9 69:8 75:17
82:19,23 83:6

problem 51:16

process 14:25
54:16 55:11,12
56:25 66:15

program 26:9
43:15 76:15,21

programs 53:14
53:15 80:5

proof 57:3

protective 46:17

psychological 72:3

T2823 7305
public
83:21 85:4 86:25
pulled 34:18
pulling 34:23
punishment 53:20
pursuant 1:21
put 27:3 37:24
58:3 66:7 68:22
putting 16:10

q
quarterly 58:18
58:19
queens
69:21

14:19,20

question 3:21 4:24

5:6 6:19 17:12
T2211 73:23
questions 3:19
4:14 16:13,15
29:19 30:2 50:6
60:7 62:4,23 74:7
quit 15:5
quite 28:24 73:12

212-267-6868

1:25 3:9 4:4

r

r 2:1 4:2

racist 71:6
radio 27:10,12
34:7

randall 7:3
random 59:18
randomly 20:24
rept 76:18,19
retp 76:12
reading 63:17
real 56:20 70:25
really 19:23 29:9
33:12 42:25 43:16
50:5,6 52:5 81:25

82:5

reason 51:11
79:10

recall 8:14 42:15

42:18 45:21 46:2
46:3 49:17 55:3
56:8,17 58:16
59:10 63:17,25
receive 6:24 14:11
24:13,21,25 25:14
55:18,21
received 23:24
24:22 63:5
recognize 63:10
reconciled 81:7
record 5:12 42:17
85:10
recreation 21:3
27:16 32:10 52:16
52:20 53:6
referring 47:2
refuse 43:16
related 85:12
released 15:23
19:4 67:10 68:17
68:22,24 81:6

religions 51:2
remainder 67:24
remember 8:11
9:17 10:11 18:19
24:9 27:18 30:17
30:21,23,23,25,25
31:3,4 33:16,18
43:8 45:25 49:16
49:22 54:25 55:4
60:13 61:24 65:2
65:4 77:20
rephrase 5:8
reporter 5:2
reporters 64:12
represent 64:20
represented 64:18
request 46:17
reserved 3:21
reside 6:16
residence 6:21
residential 76:14
76:20
resisting 70:22
resolution 16:17
respective 3:5
respond 38:7
response 42:2
55718,21
responses 4:19
rest 54:11 72:7
73222
result 25:15 26:18
42:7 47:24 53:18
53:19 64:15 67:15
67:15 71:14,24
7233: 7825.11
review 56:10
right 4:20 5:17 6:4
7:23 10:16 14:25
179,22. 18:15,22
20:11,12 22:23

Veritext Legal Solutions
www. veritext.com

Page 9

23:20,22 28:11
2922 32:17 3322
40:14.16 42:10
47:19 52:22,23
53:5,7,8 54:16
S515 5724-6253
63:9 65:23 67:17
68:8,12,16,18
70:14,15 71:10,22
74:5 78:13,23
80:7 83:6
rikers 51:8
robbery 8:13 9:12
18:21,24
rockaway 69:21
room 28:18,23
40:10,13 55:9
5.712.705
rubenstein 2:4
rules 4:17 69:14
running 72:25
rushed 27:4
rushes 34:15
russell 2:8 14:3
24:3 30:4,24
81:17 83:13
ryencki 16:2
rynecki 2:4
s

s 2:1 3:1,1 4:2

safety 46:1451:11

satisfied 55:18
63:20

saw 47:20 62:14

saying 4:20 20:6,9
25:21 26:2 27:24
27:24 37:24 38:3
43:25 49:16,17
65:11 72:9 74:16
79:14 82:21

516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20

[says - stuff]

says 26:22 69:14
70:12

school 13:10,11,12
13:14,15,19,25
24:11 26:8 72:19
7545

scott 16:2

se 26:3 33:12

search 34:20,21
S25 3822

searched 26:11,13
36:3 40:12

second 4:23 34:10

see 32:16 33:5,.6
34:9 41:22 47:13
58:6,17 62:12,17
63:13 71:11 74:15
82:18

seeing 58:20

seek 72:13,16

seeking 78:14

seen 12:20,25 37:3
42:25 45:4,5
58:20

send 29:10 49:18
59:24 61:13 70:7
70:10

sending 29:2
49:14,23 50:9

sense 5:6

sent 58:12 59:22
60:4

sentence 9:18
18:25 67:24 68:4

sentenced 8:21

sentencing 9:20

sergeant 31:5,5,6
31:12 38:17 39:13
48:16

serious 19:24
56:20 73:21

212-267-6868

serve 9:22 53:25
54:7

services 72:14,15
set 22:20,21 25:12
27:25 28:4 82:22
85:8.16

settled 16:18
seven 66:2,3
shaking 4:19
sharpened 39:10
41:14

sheet 86:2
shelter 7:7 69:11
69:12 70:23,25
shelters 7:8,10
shoulder 19:19
show 30:8 62:24
showed 39:9,11
41:16

shower 53:8
showered 53:10
showers 53:9
side 40:17

sign 63:23 69:15
signature 63:14,15
63:15 85:19
signed 30:9 58:18
62:10 63:18
singled 26:23
27:22

sister 29:10 61:12
sitting 34:5,12,13
60:6 68:6 72:6
83:3

situation 47:2
57:25 58:3 67:25
situations 82:13
six 33:22 53:22
54:2,7 67:19,22
sleep 6:18

slippers 34:13

snatched 36:14

society 11:2]
14:13

soft 5:14

somebody 16:14
25:25 31:21 36:23
38:17 43:24 52:6
59:7 69:23 70:3
70:13 82:6

son 12:12

soon 34:17

sorry 12:7 13:21
14:5 23:2 24:5
50:21 56:18 76:23

sort 49:15,25

sounds 30:16

south 2:16

southport 37:16
§2:13 54:10,12
58:13 60:3

speak 5:14 37:2
59:11 61:8,11,21
64:2,5,7 73:13,24
74:3

special 22:9 54:12
57:23 58:8,23
61:18 67:25

specific 40:5 74:7

specifically 17:25
28:4,22

spend 67:23 73:22
76:12

spending 66:18
72:6

spent 18:10,13
54:11 76:17

split 34:10

spoke 12:24 13:2
60:20 61:12,23,25
73:15,18

Veritext Legal Solutions
www.veritext.com

Page 96 of 100

Page 10

spoken 5:14 73:11
76:7
staff 22:20,21
32:20 36:22
stand 19:22
standing 35:23
59513
start 4:25
started 4:18 47:7,9
state 1:7,7,25 2:12
2:16 4:4 16:24,25
17:8,10,11,14
68:21 69:7 85:5
stated 17:8
statement 26:25
62:9 63:2,18,21
statements 60:18
63:23
states 1:1
status 16:11
stay 15:8 32:9,11
50:4
stevenson
13:14,15
stipulated 3:3,11
3° LF
stop 15:3 20:9
straight 39:15
strange 44:24
street 1:11 2:6,16
49:7 59:21 73:16
74:14,19 77:7
82:16
stress 77:4 81:23
strip 35:7 40:6,12
41:12
striped 35:7
stuff 22:22 24:11
28:19,25 29:2,9
60:9 69:17,18,22
70:3,5,13

13:11

516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20

[subject - understand]

subject 9:5
subscribed 83:18
86:23
substance 9:9
sued 17:17
suicide 77:2,10,14
suite 2:6,16
superficial 47:17
supervision 1:8
supervisor 35:20
supporting 63:2
84:9
supposed 21:6
30:15 43:23 44:13
45:18 50:12,13
55:20 67:9
sure 4:18 5:10
12:21 16:9 19:25
55:24 62:11
sweatpants 34:13
swinging 47:9
sworn 3:7 4:3
83:18 85:8 86:23
syracuse 2:17
43:24 80:13
system 7:13

t

t 3:1,1

tag 33:6

take 5:23 20:13
28:18 29:11,11,14
35:8 39:15 41:18
66:2

taken 1:21

takes 34:21 35:17
39:24 70:16

talk 7:24 15:13
17:15 42:16 66:23
67:4 71:22 74:22
81:18

212-267-6868

talked 16:22 24:2
76:8 81:13

talking 4:25 9:3
27:5 38:3 39:16
41:6 59:19 66:4
76:23

tattoos 19:18

taxes 79:18,19

tell 10:19,20 14:4
15:16 16:15 34:2
34:4 38:4 44:15
48:16 66:20 67:2
67:5

telling
60:7

ten 7:22

term 73:11

terminal 14:22

testified 4:5

testify 5:20

testimony 84:2
85:10

thank 83:12,13

thelma 71:4

therapists 73:18
73:25

thin 33:24

thing 30:5 34:17
74:24

things 21:22,23
29:6,12,20 30:11
33:15 41:6 82:25

think 7:25 13:13
16:4 18:21,24
22:19 44:2 50:8
58:9 62:19,21
69:9,9 79:19

thinking 44:10
83:7

third 5:5 31:20

11:3 27:25

thomas 1:3 59:4,5
59:6 64:25

thought 30:18

three 26:20 30:6
36:25 53:10 62:12
62:16,22 65:25
66:3

throwing 57:9

throws 34:22

ticket 24:13,25
23S 427 47233
51:9

tickets 23:25 24:6
24:8,9,12

tier 30:6

time 1:23 3:2]
8:16.20 9:14,22,25
11:25 12:23 13:2
14:16 15:22 17:14
17:21 18:4,6,10,13
18:16 20:18 21:12
227315 25315
26:19,19 27:9
28:16,19 32:10
33:11 36:5 43:14
50:23 53:24 54:12
56:21 58:14 62:18
62:20 66:16 67:8
68:4 70:5 71:8
73:15 (612,17
79:17 80:4,6,10,19
80:20,22 81:3
82:19 83:15

times 22:18 51:7
53:11 62:16,17,21
73:12

today 5:19,24 6:2
o:3

told 12:22 16:2.14
67:7 68:14,20
79:7

Veritext Legal Solutions
www. veritext.com

Page 97 of 100

Page 11

toothbrush 39:10
41:15
top 8:11 34:21
35:9
tosses 70:17
track 25:23
trade 13:25
train 10:23,24,25
transcript 4:21
29:18 30:7 85:9
transfer 26:15
70:6
transit 37:19
trays 49:20
treatment 76:14
76:21
trial 1:19 3:23
16:19 66:2 70:20
tried 47:9 48:22
trouble 73:21
true 85:9
truth 11:3
truthfully 5:21
trying 7:11 14:24
15:7 37:12 40:20
46:21 59:14 78:16
turn 71:11
twenty 12:14
two 12:22 18:2,3
21:17 30:5 34:10
40:25 60:8 62:12
62:16,16,21,22
63:4,10 65:24
66:8,10 70:16,17
71:21 80:21
u

u 3:1

uh 4:20 27:7 54:17
understand 5:7
1:12

516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20

[unit - yup]

unit 58:23 67:25
united 1:1
unlawfully 15:24
upstate 10:3
use 32:12
usually 82:18

Vv

vacated 68:8
verbal 4:19 28:13
45:7
violate 69:3
violated 71:13
violation 69:8,9,10
71:3
violent 66:7
voice 5:11 22:25
w
w 4:2
wages 78:4,11
wait 4:23 79:3
waived 3:15
walk 40:2,18
71:11 82:15
walked 27:3,14
36:16 47:8
walks 35:4,4
wall 27:11,11
want 8:3 10:12
19:23 20:7 25:9
30:10 31:14 70:20
71:4,5 74:4 79:13
80:18,22 82:8.16
82:17
warrant 15:18
water 40:19
way 56:22,24,24
62:5 85:14
weapon 24:14,24
25:2,3,9,22 26:7
35:11 36:9 38:5

212-267-6868

38:14 39:9 41:25
44:11 47:11,13,21
66:21 67:6
weapons 24:21,22
35:12 43:10 49:13
65:16 67:16 68:11
week 46:9,.9 53:11
weeks 21:13 46:7
welding 14:7,9
went 9:21 10:3
12:5 13:11,12,14
16:2 25:11 36:6
37:5,15,15,16,17
41:20 52:11,13,18
60:3 67:20 69:23
71:8 82:4
western 68:21
whereof 85:16
white 33:23
wintertime 23:8
wiped 68:12
wish 66:25
witness 14:5 50:19
83:14 85:7,11,16
witness's 86:2
witnesses 36:20
42:19 43:3
woman 71:5,6,14
81:23
work 11:17 15:9
56:18,18 57:7
78:14,19,23,25
79:4 80:3
working 14:18,19
14:23 15:3 78:7
78:12
works 12:2]
world 83:2
worse 82:22
write 29:12 57:18
58:14,24 61:2

75:13,16
writing 56:20 58:3
written 31:15
wrong 44:10 83:7
wrote 57:20 61:4
66:14 76:9

x
x 1:2,10

y

yard 20:19,22,25
21:2 30:15 32:3
44:8,8 47:6

yeah 9:11,11,11,11
9:16 12:18 17:3,4
18:9,24 19:3 20:9
20:18,23 21:17
23:2,19,19 24:6,22
26:4,4 30:17,19
31:19 36:19 39:5
41:16 47:3,12,16
48:15 53:8 59:14
62:11,16 65:4
67:7 68:19 69:9
77:4,12 78:25
79:22

year 10:20 13:4,4
14:18 16:4,5
23:10 71:3,9,14
79:20,21,25 80:3

years 7:17,22,22
8:22 10:2,3,5 18:2
18:3 19:2 21:18
71:21

yo 34:15,20 35:14
35:15 37:25 48:17
48:25 60:8

york 1:1,7,7,12,12
1:25 2:7,12,17 4:5
7:4 13:17 16:24
17:2,14 85:5

Veritext Legal Solutions
www.veritext.com

Page 98 of 100

Page 12

young 77:13
younger 72:19
73:18

yup 25:5,16

516-608-2400
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 99 of 100

 

 

Federal Rules of Civil Procedure

Rule 30

(e) Review By the Witness; Changes.

(1) Review; Statement of Changes. On request by the
deponent or a party before the deposition is
completed, the deponent must be allowed 30 days
after being notified by the officer that the
transcript or recording is available in which:

(A) to review the transcript or recording; and

(B) if there are changes in form or substance, to
sign a statement listing the changes and the
reasons for making them.

(2) Changes Indicated in the Officer's Certificate.
The officer must note in the certificate prescribed
by Rule 30(f)(1) whether a review was requested
and, if so, must attach any changes the deponent

makes during the 30-day period.

DISCLAIMER: THE FOREGOING FEDERAL PROCEDURE RULES
ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

20195 PLEASE REFER TO THE APPLICABLE FEDERAL RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.

 

 
Case 9:17-cv-01036-MAD-ATB Document 58-9 Filed 08/31/20 Page 100 of 100

 

 

VERITEXT LEGAL SOLUTIONS
COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with

our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored

in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted ina Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.

 

 
